As filed with the Securities and Exchange Commission on April 23, 2012 Registration No. 333-179941 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 Prosper Funding LLC (Exact name of registrant as specified in its charter) Delaware 45-4526070 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 111 Sutter Street, 22nd Floor San Francisco, CA94104 (415) 593-5400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Sachin Adarkar,Esq. Secretary 111 Sutter Street, 22nd Floor San Francisco, CA94104 (415) 593-5400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Keir D. Gumbs,Esq. Covington & Burling LLP 1201 Pennsylvania Avenue, NW Washington, DC 20004 (202) 662-6000 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 under the Securities Exchange Act of 1934. (Check one): Large Accelerated Filero Accelerated Filero Non-accelerated Filerý Smaller Reporting Companyo The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED APRIL 23, 2012 PROSPER FUNDING LLC $500,000,000 Borrower Payment Dependent Notes This is a public offering to lender members of Prosper Funding LLC of up to $500,000,000 in principal amount of Borrower Payment Dependent Notes, or “Notes”. Each series of Notes will be dependent for payment on payments we receive on a specific borrower loan described in a listing posted on our peer-to-peer online credit platform, which we refer to as the “platform.”All listings on the platform are posted by individual consumer borrower members of Prosper Funding LLC requesting individual consumer loans, which we refer to as “borrower loans.” Important terms of the Notes include the following, each of which is described in detail in this prospectus: · The Notes are special, limited obligations of Prosper Funding LLC only and are not obligations of its parent company, Prosper Marketplace, Inc., or “PMI”, or the borrowers under the corresponding borrower loans. · Our obligation to make payments on a Note will be limited to an amount equal to the Note holder’s pro rata share of amounts we receive with respect to the corresponding borrower loan, net of any servicing fees.Neither we nor PMI guarantees payment of the Notes or the corresponding borrower loans. · The Notes will bear interest from the date of issuance, have a fixed rate, be payable monthly and have an initial maturity of one, three or five years from issuance.We may add additional Note terms from time to time. · A Note holder’s recourse will be extremely limited in the event that borrower information is inaccurate for any reason. We will offer the Notes to our lender members at 100% of their principal amount.The Notes will be offered only through our website, and there will be no underwriters or underwriting discounts. The Notes will be issued in electronic form only and will not be listed on any securities exchange.The Notes will not be transferable except through the Folio Investing Note Trader platform, or the “Note Trader Platform,” operated and maintained by FOLIOfn Investments, Inc., a registered broker-dealer.There can be no assurance, however, that a market for Notes will develop on the Note Trader platform.Therefore, note purchasers must be prepared to hold their Notes to maturity. This offering is highly speculative and the Notes involve a high degree of risk.Investing in the Notes should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” on page22. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2012 PROSPER FUNDING LLC TABLE OF CONTENTS PART I ABOUT THIS PROSPECTUS iii WHERE YOU CAN FIND MORE INFORMATION iv PROSPECTUS SUMMARY 1 THE OFFERING 3 FORWARD – LOOKING STATEMENTS 8 RISK FACTORS 9 RISKS RELATED TO BORROWER DEFAULT 9 RISKS INHERENT IN INVESTING IN THE NOTES 16 RISKS RELATED TO PROSPER FUNDING LLC, OUR PLATFORM AND OUR ABILITY TO SERVICE THE NOTES 18 RISKS RELATING TO COMPLIANCE AND REGULATION 26 USE OF PROCEEDS 30 PLAN OF DISTRIBUTION 30 FINANCIAL SUITABILITY REQUIREMENTS 30 ABOUT THE PLATFORM 31 SUMMARY OF INDENTURE, FORM OF NOTES AND SERVICING AGREEMENT 63 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 73 INFORMATION ABOUT PROSPER FUNDING LLC 79 GOVERNMENT REGULATION 84 MANAGEMENT 87 EXECUTIVE COMPENSATION 90 TRANSACTIONS WITH RELATED PARTIES 90 PRINCIPAL SECURITYHOLDERS 90 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 91 LEGAL MATTERS 95 EXPERTS 95 INDEXTO FINANCIAL STATEMENT F-2 i PARTII Item13. Other Expenses of Issuance and Distribution II-1 Item14. Indemnification of Directors and Officers II-1 Item15. Recent Sale of Unregistered Securities II-1 Item16. Exhibits and Financial Statements Schedules II-2 Item17. Undertakings II-3 SIGNATURES S-1 EXHIBITINDEX E-1 ii Table of Contents ABOUT THIS PROSPECTUS This prospectus describes our offering of Borrower Payment Dependent Notes, or “Notes.”This prospectus is part of a registration statement filed with the Securities and Exchange Commission, which we refer to as the “SEC.” This prospectus, and the registration statement of which it forms a part, speak only as of the date of this prospectus.We will supplement this registration statement from time to time as described below. Unless the context otherwise requires, we use the terms “the Company,” “our company,” “we,” “us” and “our” in this prospectus to refer to Prosper Funding LLC, a Delaware limited liability company.We are a wholly-owned subsidiary of Prosper Marketplace, Inc., a Delaware corporation, or “PMI”. The offering described in this prospectus is a continuous offering pursuant to Rule415 under the Securities Act of 1933, as amended (the “Securities Act”).We offer Notes continuously, and sales of Notes through the platform occur on a daily basis.When we post a loan request on our website, that posting constitutes an offer by us to sell the series of Notes corresponding to that request.We refer to a posted loan request as a “loan listing” or a “listing”.We prepare regular supplements to this prospectus, which we refer to as “listing reports”.In each listing report, we provide information about the most recent loan listings posted on our website and the series’ of Notes that correspond to those listings.We will also regularly file prospectus supplements that we refer to as “sales reports”, describing the bidding history and maturity date for each series of Notes sold through the platform.These prospectus supplements will provide information about the Notes that will correspond to the information contained in the corresponding borrower listings.We will also post these listing and sales reports on our website. We will prepare prospectus supplements to update this prospectus for other purposes, such as to disclose changes to the terms of our offering of the Notes, provide quarterly updates of our financial and other information included in this prospectus and disclose other material developments.We will file these prospectus supplements with the SEC pursuant to Rule424(b)and post them on our website.When required by SEC rules, such as when there is a “fundamental change” in our offering or the information contained in this prospectus, or when an annual update of our financial information is required by the Securities Act or SEC rules, we will file post-effective amendments to the registration statement of which this prospectus forms a part, which will include either a prospectus supplement or an entirely new prospectus to replace this prospectus.We currently anticipate that post-effective amendments will be required, among other times, when we change material terms of the Notes. The Notes are not available for offer and sale to residents of every state.Our website will indicate the states where residents may purchase Notes.We will post on our website any special suitability standards or other conditions applicable to purchases of Notes in certain states that are not otherwise set forth in this prospectus. iii Table of Contents WHERE YOU CAN FIND MORE INFORMATION We have filed a registration statement on FormS-1 with the SEC in connection with this offering.In addition, we are required to file annual, quarterly and current reports and other information with the SEC.You may read and copy the registration statement and any other documents we have filed at the SEC’s Public Reference Roomat treet, N.E., Room1580, Washington, D.C.20549.Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room.Our SEC filings are also available to the public at the SEC’s Internet site at http://www.sec.gov. This prospectus is part of the registration statement and does not contain all of the information included in the registration statement and the exhibits, schedules and amendments to the registration statement.Some items are omitted in accordance with the rulesand regulations of the SEC.For further information with respect to us and the Notes, we refer you to the registration statement and to the exhibits and schedules to the registration statement filed as part of the registration statement.Whenever a reference is made in this prospectus to any of our contracts or other documents, the reference may not be complete and, for a copy of the contract or document, you should refer to the exhibits that are a part of the registration statement. iv Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.You should read the following summary together with the more detailed information appearing in this prospectus, including our financial statements and related notes, and the risk factors beginning on page10, before deciding whether to purchase our Notes. Prosper Funding LLC operates a peer-to-peer online credit platform, which we refer to as the “platform”, that enables its borrower members to borrow money and its lender members to purchase Borrower Payment Dependent Notes, or Notes, issued by Prosper Funding LLC, the proceeds of which facilitate the funding of the loans made to borrower members.Prosper Funding LLC is a wholly-owned subsidiary of Prosper Marketplace, Inc.We use the terms “we”, “us” and “our” to refer to Prosper Funding LLC, and we use the term “PMI” to refer to Prosper Marketplace, Inc. About the Platform PMI developed the platform and owns the proprietary technology that makes operation of the platform possible.We have entered into a Servicing Agreement with PMI pursuant to which PMI has licensed to us the right to operate the platform, and we have appointed PMI to provide certain administrative services relating to the platform (the “Servicing Agreement”). Prior to the commencement of this offering, PMI operated the platform directly, facilitated the origination of loans by WebBank through the platform and issued and sold notes corresponding to those loans.We refer to borrower loans originated and notes issued and sold through the platform prior to the commencement of this offering as “PMI Borrower Loans” and “PMI Notes”, respectively. Loan Listings.A loan listing, or a listing, is a request by a borrower member for a borrower loan in a specified amount that is posted on the platform by the borrower member.We refer to a borrower member who posts a loan listing as an “applicant” and an applicant who obtains a loan through the platform as a “borrower”.Each listing sets forth the desired loan amount, interest rate and corresponding yield percentage, the minimum amount of total bids required for the loan to fund, the Prosper Rating and estimated loss rate for the listing, the applicant’s debt-to-income ratio, certain credit information from the applicant’s credit report, the applicant’s numerical credit score range, and the applicant’s self-reported annual income range, occupation and employment status. The Prosper Ratingisa proprietary credit rating that we assign to each listing.The Prosper Rating is a letter that indicates the level of risk associated with a listing and corresponds to an estimated average annualized loss rate range for the listing.There are currently seven Prosper Ratings, represented by seven letter scores, but this, as well as the loss ranges associated with each, may change over time as the marketplace dictates.The estimated loss rate for each listing is based on two scores: a consumer reporting agency score and an in-house custom score calculated using the historical performance of previous borrower loans with similar characteristics.We will use these two scores to determine an estimated loss rate for each listing, which correlates to a Prosper Rating.This rating system allows us to maintain consistency when assigning a rating to a listing.See “About the Platform – Risk Management.” for more information. Bidding on Listings.A bid on a listing is a lender member’s commitment to purchase a Note in the principal amount of the lender member’s bid that will be dependent for payment on the payments we receive on the borrower loan described in the listing. After a listing is posted, lender members can place bids on that listing until the listing has received bids totaling the requested loan amount.Currently, a bid may be between $25 and the full amount of the requested loan amount.A lender member who wishes to bid on a listing must have funds in the amount of the bid in his lender member account at the time the bid is made. See “About the Platform - Structure of Lender Member Accounts and Treatment of Lender Member Balances” for more information.Once a bid is placed, it is irrevocable, and the amount of the bid may not be withdrawn from the lender member’s account, unless the bidding period expires without the listing having received enough bids to be funded.Once the listing has received bids totaling the requested loan amount, no further bids can be placed.The maximum length of the bidding period is 14 days.If the listing does not receive bids equal to or exceeding the minimum amount required for the listing to fund by the close of the fourteenth day after the listing is posted, the listing will terminate and will not be funded. 1 Table of Contents Borrower Loans. If at the end of the bidding period the listing has received bids equal to or exceeding the minimum amount required to fund, a loan will be made to the applicant in an amount equal to the total amount of all winning bids.All borrower loans are unsecured obligations of individual borrower members with a fixed interest rate set by us and a loan term currently set at one, three or five years, although we may expand the range of available loan terms in the future to between three months and seven years.The minimum and maximum principal amounts for borrower loans are currently $2,000 and $25,000, respectively.All borrower loans are funded by WebBank, a Federal Deposit Insurance Corporation (“FDIC”) insured, Utah-chartered industrial bank.After funding a loan, WebBank sells and assigns the loan to us, without recourse to WebBank, in exchange for the principal amount of the borrower loan.WebBank has no obligation to Note holders. For all borrower loans, we verify the applicant’s identity against data from consumer reporting agencies and other identity and anti-fraud verification databases.Loan listings can be posted without our obtaining any documentation of the applicant’s ability to afford the loan.In some instances, we verify the income or employment information provided by applicants in listings.This verification is normally done after the listing has been created but before the loan is funded, and therefore the results of the verification process are not reflected in the loan listings.See “About the Platform – Borrower Identity and Financial Information Verification.” The Notes. We issue and sell a series of Notes for each borrower loan that is funded on the platform.The Notes are sold to the lender members who successfully bid on the corresponding loan listing in the principal amounts of their respective bids.Each series of Notes is dependent for payment on payments we receive on the corresponding borrower loan.We use the proceeds of each series of Notes to purchase that loan from Web Bank. We will pay each Note holder principal and interest on the Note in an amount equal to each such Note’s pro rata portion of the principal and interest payments, if any, we receive on the corresponding borrower loan, net of our servicing fee, which is currently set at 1%, but which we may increase in the future to an amount that is greater than 1% but less than or equal to 3%.We will pay Note holders any other amounts we receive on the corresponding borrower loans, including late fees and prepayments, subject to our servicing fee, except that we will not pay to Note holders any non-sufficient funds fees for failed borrower payments that we receive.In addition, the funds available for payment on the Notes will be reduced by the amount of any collection fees a third-party collection agency charges for services rendered in connection with the corresponding borrower loan.Notwithstanding the foregoing, no payments will be made on any Note after its final maturity date.See “The Offering - Final maturity date/Extension of maturity date.” Under our lender member registration agreement, in the event of a material default under a series of Notes due to verifiable identity theft of the named borrower’s identity, we will repurchase such Notes from the relevant lender members.In the event we breach any of our other representations and warranties in the lender registration agreement pertaining to the Notes, and such breach materially and adversely affects a series of Notes, we will either indemnify the lender members, repurchase that series of Notes or cure the breach.See “About the Platform—Our Note Repurchase and Indemnification Obligations.” Servicing.We are responsible for servicing the borrower loans and Notes.Following our purchase of borrower loans and our sale of Notes corresponding to the borrower loans, we begin servicing the borrower loans and Notes.We have entered into a servicing agreement with PMI, pursuant to which we have engaged PMI to assist us in performing these duties.Borrower loans that become more than 30 days past-due are referredto a third party collection agency for collection. See “About the Platform – Loan Servicing and Collection.” Quick Invest.The platform includes a loan search tool, Quick Invest, that makes it easier for lender members to identify Notes that meet their investment criteria.A lender member using Quick Invest is asked to indicate (i) the Prosper Rating or Ratings she wishes to use as search criteria, (ii) the total amount she wishes to invest and (iii) the amount she wishes to invest per Note. Quick Invest then compiles a basket of Notes for her consideration that meet her search criteria.If the pool of Notes that meet her criteria exceeds the total amount she wishes to invest, Quick Invest selects Notes from the pool based on how far the listings corresponding to the Notes have progressed through the loan verification process, i.e.,Notes from the pool that correspond to listings for which we have completed the verification process will be selected first.If the pool of Notes that meet the lender member’s criteria and for which we have completed verification still exceeds the amount she wishes to invest, Quick Invest selects Notes from that pool based on the principle of first in, first out, i.e.,the Notes from the pool with the corresponding listings that 2 Table of Contents were posted earliest will be selected first.If the lender member’s search criteria include multiple Prosper Ratings, Quick Invest divides the lender’s basket into equal portions, one portion representing each Prosper Rating selected. To the extent available Notes with these Prosper Ratings are insufficient to fill the lender member’s order, the lender member is advised of this shortfall and given an opportunity either to reduce the size of her order or to modify her search criteria to make her search more expansive.The Auto Quick Invest feature allows lender members (i) to have Quick Invest searches run on their designated criteria automatically each time new listings are posted on the platform, and (ii) to have bids placed automatically on any Notes identified by each such search.See “About the Platform—How to Bid to Purchase Notes—Quick Invest.” Corporate Information PMI was incorporated in the State of Delaware in March2005, and formed Prosper Funding LLC in the State of Delaware in February 2012.Our principal executive offices are located at 111 Sutter Street, 22nd Floor, San Francisco, California 94104.Our telephone number at this location is (415) 593-5400.Our website address is www.prosper.com.The information contained on our website is not incorporated by reference into this prospectus. We have been organized and will be operated in a manner that is intended (i) to minimize the likelihood that we will become subject to bankruptcy proceedings, and (ii) to minimize the likelihood that we would be substantively consolidated with PMI, and thus having our assets subject to claims by PMI’s creditors, if PMI files for bankruptcy.This is achieved by placing certain restrictions on our activities and implementing certain formalities designed to expressly reinforce our status as a distinct corporate entity from PMI.See “Information About Prosper Funding LLC.” THE OFFERING Issuer Prosper Funding LLC Securities offered Borrower Payment Dependent Notes, or “Notes,” issued in series, with each series dependent for payment on payments we receive on a specific borrower loan. Offering price 100% of the principal amount of each Note. Initial maturity date Maturities are for one, three or five years and match the maturity date of the corresponding borrower loan. We may in the future extend the range of available loan terms to between three months and seven years, at which time the Notes will have terms between three months and seven years. Final maturity date/Extension of maturity date The final maturity date of each Note is the date that is one year after the initial maturity date. Each Note will mature on the initial maturity date, unless any principal or interest payments in respect of the corresponding borrower loan remain due and payable to us upon the initial maturity date, in which case the maturity of the Note will be automatically extended to the final maturity date. If there are any amounts under the corresponding borrower loan still due and owing to us after the final maturity date, we will have no further obligation to make payments on the Notes even if we receive payments on the corresponding borrower loan after the final maturity date. However, because we may, in our sole discretion and subject to our servicing standard, amend, modify, sell to a third-party debt purchaser or charge-off the borrower loan at any time after the 31st day of its delinquency, and because we generally charge-off a loan after it becomes more than 120 days past due, a borrower loan may never reach its final maturity date. Interest rate Each series of Notes will have a stated, fixed interest rate equal to its yield percentage determined by us, which is the interest rate for the corresponding borrower loan, net of servicing fees. 3 Table of Contents Setting interest rate for Notes Interest rates vary among the Notes, but each series of Notes that corresponds to a single borrower loan will have the same interest rate. We set the interest rates for borrower loans based on their Prosper Ratings, as well as additional factors such as loan terms, group affiliations, the economic environment and competitive conditions.The interest rate on each Note is equal to the interest rate on the corresponding borrower loan, net of servicing fees. See “About the Platform—Setting Interest Rates.” Payments on the Notes We will pay principal and interest on any Note a lender member purchases in an amount equal to the lender member’s pro rata portion of the principal and interest payments, if any, we receive on the corresponding borrower loan, net of servicing fees and other charges. See “—Servicing Fees and Other Charges.” Each Note will provide for monthly payments over a term equal to the corresponding borrower loan. The payment dates for the Notes will fall on the sixth business day after the due date for each installment of principal and interest on the corresponding borrower loan. See “Summary of Material Agreements—Indenture as Form of Notes” for more information. Borrower loans Lender members will designate us to apply the proceeds from the sale of each series of Notes to our purchase of the corresponding borrower loan from WebBank. Each borrower loan is a fully amortizing consumer loan made by WebBank to an individual borrower member. Borrower loans currently have a term of one, three or five years, but we may in the future extend the range of available loan terms to between three months and seven years. Borrower members may request loans within specified minimum and maximum principal amounts (currently between $2,000 and $25,000), which are subject to change from time to time. WebBank subsequently sells and assigns the borrower loans to us without recourse in exchange for the principal amount of the borrower loan. Borrower loans are repayable in monthly installments and are unsecured and unsubordinated. Borrower loans may be repaid at any time by the borrowers without prepayment penalty. We verify each applicant’s identity against data from consumer reporting agencies and other identity and anti-fraud verification databases.Loan listings can be posted without our obtaining any documentation of the applicant’s ability to afford the loan. We sometimes verify the income or employment information provided by applicants. This verification is normally done after the listing has been created but before the loan has funded, and therefore the results of the verification are not reflected in the listings. See “About the Platform – Borrower Identity and Financial Information Verification” for more information. 4 Table of Contents Security Interest—Ranking The Notes will not be contractually senior or contractually subordinated to other indebtedness, if any, that we incur. All Notes will be special, limited obligations of Prosper Funding LLC. We were formed by PMI so that, in the event of PMI’s bankruptcy, the borrower loans we own should be shielded from claims by PMI’s creditors, thereby protecting the interests of Note holders in those borrower loans.This is achieved by placing certain restrictions on our activities, including restrictions in our organizational documents on our ability to incur additional indebtedness, and implementing certain formalities designed to expressly reinforce our status as a distinct corporate entity from PMI.Nevertheless, the Notes themselves do not restrict our incurrence of other indebtedness or the grant or imposition of liens or security interests on our assets, and holders of the Notes do not themselves have a security interest in the corresponding borrower loan or the proceeds of that loan.Accordingly, in the event of a bankruptcy or similar proceeding of Prosper Funding LLC, the relative rights of a holder of a Note may be uncertain. To further limit the risk of our insolvency, we have therefore granted the indenture trustee, for the benefit of the Note holders, a security interest in all of the borrower loans, all payments and proceeds we receive on the borrower loans and in the bank account in which the borrower loan payments are deposited. The indenture trustee may exercise its legal rights to the collateral only if an event of default has occurred under the indenture, which would include our becoming subject to a bankruptcy or similar proceeding. Only the indenture trustee, not the holders of the Notes, has a security interest in the above collateral. If the indenture trustee were to exercise its legal rights to the collateral, the indenture provides that amounts collected on a borrower loan (minus allowable fees and expenses) are to be applied to amounts due and owing on the corresponding Note.There can be no assurance, however, that the indenture trustee, or ultimately the Note holders, would realize any amounts from the collateral.See “Risk Factors—Risks Related to Prosper Funding LLC, the Platform and Our Ability to Service the Notes” for more information. Servicing fees and Other Charges We subtract a servicing fee from every loan payment we receive. The amount of the servicing fee with respect to a particular payment is calculated by (a) multiplying the applicable annual servicing fee rate by a fraction, the numerator of which is equal to the number of days since the borrower’s last payment and the denominator of which is 365, and (b) multiplying the product obtained by the outstanding principal balance of the loan prior to applying the current payment. The annual servicing fee rate is currently set at 1%, but we may increase that in the future to a rate greater than 1% but less than or equal to 3%. Listings set forth the applicable servicing fee.Because servicing fees reduce the effective yield to lenders, the yield percentage displayed in each listing is net of servicing fees. Any non-sufficient funds fees charged to a borrower’s account will be retained by us as additional servicing compensation. If a borrower loan enters collection, the collection agency will charge a collection fee of between 17% and 30% of any amounts that are obtained, in addition to any legal fees incurred in the collection effort. The collection fee will vary depending on the collection agency used. The collection fees charged by the various collection agencies can be accessed through hyperlinks from the bidding page on the platform. These fees will correspondingly reduce the amounts of any payments lender members receive on the corresponding Notes and are not reflected in the yield percentage displayed in listings. We will pay lender members any late fees we receive on borrower loans. Use of proceeds We will use the proceeds of each series of Notes to purchase the corresponding borrower loan. 5 Table of Contents Electronic form and transferability The Notes will be issued in electronic form only and will not be listed on any securities exchange. The Notes will not be transferable except through the Folio Investing Note Trader platform operated and maintained by FOLIOfn Investments, Inc., a registered broker-dealer. There can be no assurance that a market for the Notes will develop on the Note Trader platform and, therefore, lender members must be prepared to hold their Notes to maturity. See “About the Platform—Note Trader Platform” for more information. U.S. federal income tax consequences Although the matter is not free from doubt, we intend to treat the Notes as our debt instruments that have original issue discount (“OID”) for U.S. federal income tax purposes. Accordingly, if you hold a Note, you will be required to include OID currently as ordinary interest income for U.S. federal income tax purposes (which may be in advance of interest payments on the Note) if the Note has a maturity date of more than one year, regardless of your regular method of tax accounting. If the Note has a maturity of one year or less, (1) if you are a cash-method taxpayer, in general, you will not have to include OID currently in income on your Note unless you elect to do so, and (2) if you are an accrual-method taxpayer, in general, you will have to include OID currently in income on your Note. You should consult your own tax advisor regarding the U.S. federal, state, local and non-U.S. tax consequences of the purchase, ownership, and disposition of the Notes (including any possible differing treatments of the Notes). See “Material U.S. Federal Income Tax Considerations” for more information. Financial suitability To purchase Notes, lender members located in Idaho or Missouri must meet one or more of the following suitability requirements: a. (i) You must have an annual gross income of at least $70,000; (ii) your net worth must be at least $70,000; and (iii) the total amount of Notes you purchase cannot exceed 10% of your net worth; or b. (i) Your net worth must be at least $250,000; and (ii) the total amount of Notes you purchase cannot exceed 10% or your net worth. For purposes of these suitability requirements, you and your spouse are considered to be a single person. In addition, the following definitions apply: "annual gross income" means the total amount of money you earn each year, before deducting any amounts for taxes, insurance, retirement contributions or any other payments or expenses; "net worth" means the total value of all your assets, minus the total value of all your liabilities. The value of an asset is equal to the price at which you could reasonably expect to sell it. In calculating your net worth, you should only include assets that are liquid, meaning assets that consist of cash or something that could be quickly and easily converted into cash, such as a publicly-traded stock. You shouldn't include any illiquid assets, such as homes, home furnishings or cars; "net investment" means the principal amount of Notes purchased, minus principal payments received on the Notes. Lender members should be aware that we may apply more restrictive financial suitability standards or maximum investment limits to residents of certain states. If established, before making commitments to purchase Notes, each lender member will be required to represent and warrant that he or she meets these minimum financial suitability standards and maximum investment limits. See “Financial Suitability Requirements” for more information. 6 Table of Contents The following diagram illustrates the basic structure of the platform for a single series of Notes.This graphic does not demonstrate many details of the platform, including the effect of prepayments, late payments, late fees or collection fees.See “About the Platform” for more information. 7 Table of Contents FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue” or similar expressions. In particular, information appearing under “About the Platform,” “Risk Factors” or “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this prospectus includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where, in any forward-looking statement, we express an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of our management and is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the expectation or belief will result or be achieved or accomplished. The following include some but not all of the factors that could cause actual results or events to differ materially from those anticipated: · the performance of our Borrower Payment Dependent Notes or “Notes”, which, in addition to being speculative investments, are special, limited obligations that are not guaranteed or insured; · our ability to make payments on the Notes, including in the event that borrowers fail to make payments on the corresponding loans; · the reliability of the information about borrowers that is supplied by borrowers; · our ability to service the loans, and our ability or the ability of a third party debt collector to pursue collection against any borrower, including in the event of fraud or identity theft; · credit risks posed by the creditworthiness of borrowers, the lack of a maximum debt-to-income ratio for borrowers, and the effectiveness of our credit rating systems; · actions by some borrowers to defraud lender members and risks associated with identity theft; · our limited operational history and lack of significant historical performance data about borrower performance; · the impact of current economic conditions on the performance of the Notes and loss rates of the Notes; · payments by borrowers on the loans in light of the facts that the loans do not impose restrictions on additional borrower debt and do not include cross-default provisions; · our compliance with applicable local, state and federal law, including the Investment Advisers Act of 1940, the Investment Company Act of 1940 and other laws; · potential efforts by state regulators or litigants to characterize us or PMI, rather than WebBank, as the lender of the borrower loans; · the application of federal and state bankruptcy and insolvency laws to borrowers, us and PMI; · the impact of borrower defaults and prepayments on the returns on the Notes; · the lack of a public trading market for the Notes and any inability to resell the Notes on the Note Trader platform; · the federal income tax treatment of an investment in the Notes; · our ability to prevent security breaches, disruptions in service, and comparable events that could compromise the personal and confidential information held on our data systems, reduce the attractiveness of the platform or adversely impact our ability to service loans; · the resolution of pending litigation involving PMI, including any state or federal securities litigation; and · our ability to compete successfully in the peer-to-peer and consumer lending industry. There may be other factors that may cause our actual results to differ materially from the forward-looking statements. We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them does occur, what impact they will have on our results of operations and financial condition. You should carefully read the factors described in the “Risk Factors” section of this prospectus for a description of certain risks that could, among other things, because our actual results to differ from these forward-looking statements. All forward-looking statements speak only as of the date of this prospectus and are expressly qualified in their entirety by the cautionary statements included in this prospectus. We undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date made or to reflect the occurrence of unanticipated events, other than as required by law. 8 Table of Contents RISK FACTORS Our Notes involve a high degree of risk.You should carefully consider the risks described below before making a decision to invest in the Notes.If any of the following risks actually occurs, you might lose all or part of your investment in the Notes. Risks Related to Borrower Default The Notes are risky and speculative investments for suitable investors only. You should be aware that the Notes offered through the platform are risky and speculative investments.The Notes are special, limited obligations of ours and depend entirely on payments to us of obligations of borrower members under the corresponding borrower loans.Notes are suitable only for lender members of adequate financial means.If you cannot afford to lose the entire amount of your investment in the Notes you purchase, you should not invest in the Notes. Payments on the Notes depend entirely on payments we receive on corresponding borrower loans.If a borrower fails to make any payments on the corresponding borrower loan related to your Note, you will not receive any payments on your Note. We will only make payments pro rata on a series of Notes after we receive a borrower’s payment on the corresponding borrower loan, net of our servicing fees.We will not pay lender members any non-sufficient funds fees we receive, and the funds available for payment on the Notes will be reduced by the amount of any collection fees a third-party collection agency charges.Under the terms of the Notes, if we do not receive payments on the corresponding borrower loan, you will not receive any payments on your Note. Information supplied by applicants may be inaccurate or intentionally false. Information regarding income and employment is not verified in many cases. Applicants supply a variety of information regarding the purpose of the loan, income, occupation, and employment status that is included in borrower listings.We do not verify the majority of this information, which may be inaccurate or intentionally false.Applicants may misrepresent their intentions for the use of borrower loan proceeds.Neither we nor WebBank verifies any statements by applicants as to how loan proceeds are to be used and do not confirm after loan funding how loan proceeds were used.All listings are posted on the platform without our verifying the information provided by the applicant, including the borrower’s stated income, employment status or occupation.Lender members should not rely on an applicant’s self-reported information such as income, employment status, or occupation in making investment decisions.In the cases in which we select applicants for income and employment verification, the verification is normally done after the listing has been created but prior to the time the borrower loan is funded.From the period from July 14, 2009 to December 31, 2011 PMI verified employment and/or income on approximately 47% of the PMI Borrower Loans originated through the platform on a unit basis (8,904 out of 19,059) and approximately 67% of originations on a dollar basis ($75,308,364 out of $113,074,405).PMI selected these listings based on the same combination of factors we use in selecting listings for additional verification, including amount of loan requested, Prosper Rating, debt-to-income ratio and stated income.Listings do not disclose the identity of applicants, and lender members have no ability to obtain or verify applicant information either before or after they purchase a Note. If you rely on false, misleading or unverified information supplied by applicants in deciding to purchase Notes, you may lose part or all of the purchase price you pay for a Note. See “About the Platform—Borrower Identity and Financial Information Verification” for more information. 9 Table of Contents The Notes are special, limited obligations of Prosper Funding LLC only and are not directly secured by any collateral or guaranteed or insured by any third party. The Notes will not represent an obligation of borrowers, PMI or any other party except Prosper Funding LLC, and are special, limited obligations of Prosper Funding LLC.The Notes are not directly secured by any collateral and are not guaranteed or insured by any governmental agency or instrumentality or any third party.Although we have granted the indenture trustee, for the benefit of the Note holders, a security interest in all of the borrower loans, all payments and proceeds received by us on the borrower loans and in the bank account in which the borrower loan payments are deposited, the Note holders do not themselves have a security interest in the borrower loans or the right to payment thereunder.If an event of default under the indenture were to occur, the Note holders would be dependent on the indenture trustee’s ability to realize on the collateral and make payments on the Notes in the manner contemplated by the indenture. The borrower loans are not secured by any collateral or guaranteed or insured by any third party, and you must rely on us or a third-party collection agency to pursue collection against any borrower. Borrower loans are unsecured obligations of borrower members.They are not secured by any collateral, and they are not guaranteed or insured by any third party or backed by any governmental authority in any way.We and our designated third-party collection agencies will, therefore, be limited in our ability to collect on borrower loans.Moreover, borrower loans are obligations of borrowers to Prosper Funding LLC as successor to WebBank, not obligations to the holders of Notes.Holders of the Notes will have no recourse to the borrowers and no ability to pursue borrowers to collect payments under borrower loans.Holders of the Notes may look only to Prosper Funding LLC for payment of the Notes.Furthermore, if a borrower fails to make any payments on the borrower loan, the holders of the Notes corresponding to that borrower loan will not receive any payments on their Notes.The holders of such Notes will not be able to pursue collection against the borrower and will not be able to obtain the identity of the borrower in order to contact the borrower about the defaulted borrower loan. Some of the borrowers on the platform have “subprime” credit ratings, are considered higher than average credit risks, and may present a high risk of loan delinquency or default. A “subprime” credit rating is traditionally defined as a FICO score below 640.Although we use Experian’s Scorex PLUS credit score, not FICO, and thus cannot precisely identify which of the borrowers on the platform meet the traditional definition of “subprime”, we may have borrowers on the platform who have “subprime” credit ratings.Most of these borrowers are people who have had difficulty obtaining loans from other sources, including banks and other financial institutions, on favorable terms, or on any terms at all, due to credit problems, limited credit histories, adverse financial circumstances, or high debt-to-income ratios, but who have successfully borrowed through the platform on at least one prior occasion. Acquiring Notes that are dependent on payments we receive on the corresponding borrower loans of such borrowers may present a high risk of loan delinquency or default. See “Risk Management” for more information. Prior to the commencement of this offering, PMI operated the platform directly, facilitated the origination of loans by WebBank through the platform and issued and sold notes corresponding to those loans.We refer to borrower loans originated and notes issued and sold by PMI as “PMI Borrower Loans” and “PMI Notes”, respectively.From July 13, 2009 to December 31, 2011, PMI facilitated 18,orrower loans with an average original principal amount of $5,867 and an aggregate original principal amount of $110,962,794 on the platform. As of December 31, 2011, of these 18,orrower Loans, 75.6% were current or had not reached their first billing cycle, 15.9% were paid in full, 1.9% were 1- 30 days past due, 2.3% were more than 30 days past due, and 4.3% had defaulted (a PMI Borrower Loan is considered to have defaulted when it is more than 120days past due orhas been discharged in bankruptcy).In addition, of these 18,orrower Loans: · 1,811, or 10%, have been more than 15 days past due on at least one occasion; · 1,356, or 7%, have been more than 30 days past due on at least one occasion; · 1,147, or 6%, have been more than 60 days past due on at least one occasion; 10 Table of Contents There can be no assurance that historical loss rates for PMI Borrower Loans will be indicative of future loss rates or the likelihood of the delinquency or default on our borrower loans. See “About the Platform—Historical Performance of PMI Borrower Loans” and “Risk Factors—Risks Relating to Prosper Funding LLC, the Platform and Our Ability to Service the Notes” for more information. There is no maximum debt-to-income ratio for applicants. There is no maximum debt-to-income ratio (or “DTI”) for applicants who post listings on the platform.DTI is a measurement of a borrower’s ability to take on additional debt.Because there is no maximum DTI for applicants, borrower loans may have a higher risk of default than would otherwise be the case if there were a maximum DTI. The credit information of an applicant may be inaccurate or may not accurately reflect the applicant’s creditworthiness, which may cause you to lose all or part of the price you paid for a Note. We obtain applicant credit information from consumer reporting agencies, and assign Prosper Ratings to listings based in part on the applicant’s credit score.A credit score that forms a part of the Prosper Rating assigned to a listing may not reflect the applicant’s actual creditworthiness because the credit score may be based on outdated, incomplete or inaccurate consumer reporting data.Similarly, the credit data taken from the applicant’s credit report and displayed in listings may also be based on outdated, incomplete or inaccurate consumer reporting data.We do not verify the information obtained from the applicant’s credit report. Moreover, lender members do not, and will not, have access to financial statements of applicants or to other detailed financial information about applicants. The Prosper Rating may not accurately set forth the risks of investing in the Notes and no assurances can be provided that actual loss rates for the Notes will come within the expected loss rates indicated by the Prosper Rating. We will indemnify a Note holder or repurchase a Note if we include the wrong Prosper Score in a listing or calculate the Prosper Score for a listing incorrectly.We will not, however, have any indemnity or repurchase obligation as a result of any other inaccuracy with respect to a listing’s Prosper Score or Prosper Rating.For example, the Prosper Rating for a listing could be inaccurate because the applicant’s credit report contained incorrect information.A Prosper Rating is not a recommendation by us to buy, sell or hold a Note.In addition, no assurances can be provided that actual loss rates for the Notes will fall within the expected loss rates indicated by the Prosper Rating. See “About the Platform—Our Note Repurchase and Indemnification Obligations” for more information. 11 Table of Contents Some borrowers may use the platform to defraud lender members, which could adversely affect your ability to recoup your investment. We use identity and fraud checks with external databases to authenticate each borrower’s identity.Although we use diligent efforts in this regard, there is a risk that our fraud checks could fail and fraud may occur.In addition, applicants may misrepresent their intentions regarding loan purpose or other information contained in listings, and we do not verify the majority of this information.While we will repurchase Notes in limited circumstances (including, e.g., a material default on the borrower loan resulting from verifiable identity theft), we are not obligated to repurchase a Note from you if your investment is not realized in whole or in part due to fraud (other than verifiable identity theft) in connection with a loan listing, or due to false or inaccurate statements or omissions of fact in a listing, whether in credit data, a borrower member’s representations, user recommendations, group affiliations or similar indicia of borrower intent and ability to repay the borrower loan.If we repurchase a Note, the repurchase price will be equal to the Note’s outstanding principal balance and will not include accrued interest.See “About the Platform—Our Note Repurchase and Indemnification Obligations” for more information. The fact that we have the exclusive right and ability to investigate claims of identity theft in the origination of loans creates a significant conflict of interest between us and the lender members. We have the exclusive right to investigate claims of identity theft and determine, in our sole discretion, whether verifiable identity theft has occurred. Verifiable identity theft triggers an obligation by us to repurchase a Note.As we are the sole entity with the ability to investigate and determine verifiable identity theft, which triggers our repurchase obligation, a conflict of interest exists. Lender members rely solely on us to investigate incidents that might require us to repurchase a loan. The denial of a claim under our identity theft guarantee would save us from our repurchase obligation. See “About the Platform—Our Note Repurchase and Indemnification Obligations” for more information. We do not have significant historical performance data about performance on the borrower loans.Loss rates on the borrower loans may increase and prior to investing you should consider the risk of non-payment and default. We are in the early stages of our development and have a limited operating history.We did not offer borrower loans through the platform prior to this offering.PMI began offering PMI Borrower Loans through the platform in Februaryof 2006, but the performance of PMI Borrower Loans may not be indicative of the future performance of our borrower loans.Due to our limited operational history, we do not have significant historical data regarding the performance of the borrower loans, and we do not yet know what the long-term loan loss experience will be.The estimated loss rates we display on our website and use to determine the Prosper Rating have been developed from PMI’s loss histories of PMI Borrower Loans. Accordingly, borrower loans originated on the platform may default more often than similar PMI Borrower Loans have defaulted in the past, which increases the risk of investing in the Notes. If payments on the corresponding borrower loans relating to your Notes become more than 30 days overdue, it is likely you will not receive the full principal and interest payments that you expect to receive on your Notes, and you may not recover any of your original purchase price. If a borrower fails to make a required payment on a borrower loan within 30 days of the due date, we will pursue reasonable collection efforts in respect of the borrower loan.Referral of a delinquent borrower loan to a collection agency within five (5) business days after it becomes thirty days past due will be considered reasonable collection efforts. If we refer a borrower loan to a collection agency, we will not have any other obligation to attempt to collect that borrower loan.We also may handle collection efforts in respect of a delinquent borrower loan directly.If payment amounts on a delinquent borrower loan are received from a borrower more than 30 days after their due date, and the loan has been referred to an outside collection agency, that collection agency will retain a percentage of that payment as a fee before any principal or interest becomes payable to you.Collection fees range from 17% to 30% of recovered amounts. 12 Table of Contents For some non-performing borrower loans, we will not be able to recover some or all of the unpaid loan balance and, as a result, a lender member who has purchased a corresponding Note will receive little, if any, of the unpaid principal and interest payable under the Note.You must rely on the collection efforts of us, PMI or the applicable collection agency to which such borrower loans are referred.You are not permitted to attempt to collect payments on the borrower loans in any manner. Loss rates on the borrower loans may increase as a result of economic conditions beyond our control and beyond the control of the borrower member. Borrower loan loss rates may be significantly affected by economic downturns or general economic conditions beyond our control and beyond the control of individual borrowers.In particular, loss rates on borrower loans may increase due to factors such as prevailing interest rates, the rate of unemployment, the level of consumer confidence, residential real estate values, the value of the U.S. dollar, energy prices, changes in consumer spending, the number of personal bankruptcies, disruptions in the credit markets and other factors. In the unlikely event that we receive payments on the borrower loans relating to your Notes after the final maturity date, you will not receive payments on your Notes after maturity. Each Note will mature on the initial maturity date, unless any principal or interest payments in respect of the corresponding borrower loan remain due and payable to us upon the initial maturity date, in which case the maturity of the Note will be automatically extended to the final maturity date.If there are any amounts under the corresponding borrower loan still due and owing to us after the final maturity date, we will have no further obligation to make payments on the related Notes, even if we receive payments on the corresponding borrower loan after final maturity. The borrower loans do not restrict borrowers from incurring additional unsecured or secured debt, nor do they impose any financial restrictions on borrowers during the term of the borrower loan, which may impair your ability to receive the full principal and interest payments that you expect to receive on a Note. If a borrower incurs additional debt after the date of the borrower loan, the additional debt may impair the ability of that borrower to make payments on his or her borrower loan and your ability to receive the principal and interest payments that you expect to receive on a corresponding Note.In addition, the additional debt may adversely affect the borrower’s creditworthiness generally, and could result in the financial distress, insolvency, or bankruptcy of the borrower.To the extent that the borrower has or incurs other indebtedness and cannot pay all of his or her indebtedness, the borrower may choose to make payments to other creditors, rather than us. To the extent borrowers incur other indebtedness that is secured, such as a mortgage, a home equity line or an auto loan, the ability of the secured creditors to exercise remedies against the assets of the borrower may impair the borrower’s ability to repay the borrower loan on which your Note is dependent for payment.Borrowers may also choose to repay obligations under secured indebtedness before repaying borrower loans because there is no collateral securing the borrower loans.A lender member will not be notified if a borrower incurs additional debt after the date a loan listing is posted. 13 Table of Contents A borrower may request that his or her bank “chargeback” a payment on a borrower loan upon which a Note is dependent for payment and request a refund on that payment, resulting in a delinquency on the payment and a possible negative cash balance in your lender member account. A borrower chargeback is a process by which a borrower who has made a payment on a borrower loan has his or her bank cancel the payment or request a refund of that payment.We withhold payments to lender members up to six business days after a related borrower payment is initiated.If the chargeback occurs between six and 60 days after the initiation of payment, you must rely on us to contest the chargeback if we deem it appropriate.If a borrower successfully processes a chargeback between six and 60 days after initiation of payment, such payment will be deducted from your lender member account, and if you have withdrawn funds in the interim, a negative cash balance may result. Amounts received on borrower loans corresponding to your Notes payments and deposited into your lender member account are subject to set-off against any negative balance or shortfall in your lender member account. See “About the Platform - Structure of Lender Member Accounts and Treatment of Lender Member Balances” for more information. Peer-to-peer lending is a new lending method and the platform has a limited operating history.Borrowers may not view or treat their obligations to us as having the same significance as loans from traditional lending sources, such as bank loans. The investment return on the Notes depends on borrowers fulfilling their payment obligations in a timely and complete manner under the corresponding borrower loan.Borrowers may not view peer-to-peer lending obligations originated on the platform as having the same significance as other credit obligations arising under more traditional circumstances, such as loans from banks or other commercial financial institutions.If a borrower neglects his or her payment obligations on a borrower loan upon which payment of your Note is dependent or chooses not to repay his or her borrower loan entirely, you may not be able to recover any portion of your investment in a Note. The platform may fail to comply with applicable law, which could limit our ability to collect on borrower loans. The borrower loans are subject to federal and state consumer protection laws.The platform may not always be, and the equivalent platform previously operated by PMI may not always have been, in compliance with these laws.Failure to comply with the laws and regulatory requirements applicable to the platform may, among other things, limit our, PMI’s or a collection agency’s ability to collect all or part of the principal of or interest on borrower loans.See “Government Regulation—Regulation and Consumer Protection Laws” for more information. We regularly review the requirements of these laws and take measures aimed at ensuring that the borrower loans originated on the platform meet the requirements of all applicable laws.However, determining compliance with all applicable laws is a complex matter and it is possible that our determination may be inaccurate or incorrect.Also, changes in law, either due to court decisions, regulatory interpretations or rulings, or new legislation, may adversely affect the collectability of a borrower loan. In general, the borrower loans do not contain any cross-default or similar provisions.If a borrower defaults on any of his or her other debt obligations, our ability to collect on the borrower loan on which your Notes are dependent for payment may be substantially impaired. The borrower loans do not contain cross-default provisions.A cross-default provision makes a default under certain debt of a borrower an automatic default on other debt of that borrower. Because the borrower loans do not contain cross-default provisions, a borrower’s loan will not be placed automatically in default upon that borrower’s default on any of the borrower’s other debt obligations. If a borrower defaults on debt obligations owed to a third party and continues to satisfy the payment obligations under the borrower loan, the third party may seize the borrower’s assets or pursue other legal action against the borrower before the borrower defaults on the borrower loan. 14 Table of Contents Borrowers may seek the protection of debtor relief under federal bankruptcy or state insolvency laws, which may result in the nonpayment of your Notes. Borrowers may seek protection under federal bankruptcy law or similar laws.If a borrower files for bankruptcy (or becomes the subject of an involuntary petition), a stay will go into effect that will automatically put any pending collection actions on the borrower loan on hold and prevent further collection action absent bankruptcy court approval.If we receive notice that a borrower has filed for protection under the federal bankruptcy laws, or has become the subject of an involuntary bankruptcy petition, we will put the borrower’s loan account into “bankruptcy status.” When this occurs, we terminate automatic monthly ACH debits on borrower loans and we will not undertake collection activity without bankruptcy court approval.Whether any payment will ultimately be made or received on a borrower loan after a bankruptcy status is declared depends on the borrower’s particular financial situation. In most cases, however, unsecured creditors such as us receive nothing, or only a fraction of their outstanding debt.See “About the Platform—Loan Servicing and Collection” for more information. Federal law entitles borrowers who enter active military service to an interest rate cap and certain other rights that may inhibit the ability to collect on loans and reduce the amount of interest paid on the corresponding Notes. Federal law provides borrowers on active military service with rights that may delay or impair our ability to collect on a borrower loan corresponding to your Note.The Servicemembers Civil Relief Act, or “SCRA,” requires that the interest rate on preexisting debts, such as borrower loans, be set at no more than 6% while the qualified service member or reservist is on active duty.A holder of a Note that is dependent on such a borrower loan for payment will not receive the difference between 6% and the original stated interest rate for the borrower loan during any such period.The SCRA law also permits courts to stay proceedings and execution of judgments against service members and reservists on active duty, which may delay recovery on any borrower loans in default, and, accordingly, payments on the corresponding Notes.If there are any amounts under such a borrower loan still due and owing to us after the final maturity of the corresponding Notes, we will have no further obligation to make payments on the Notes, even if we receive payments on the borrower loan after the final maturity of the Notes.We do not take military service into account in assigning a Prosper Rating to loan listings.In addition, as part of the borrower registration process, we do not request borrower members to confirm if they are qualified service members or reservists within the meaning of the SCRA.See “Government Regulation—Regulation and Consumer Protection Laws—Servicemembers Civil Relief Act” for more information. The death of a borrower may substantially impair your ability to recoup the full purchase price of Notes or to receive the interest payments that you expect to receive on the Notes. If a borrower dies while his or her loan is still outstanding, generally, we will seek to work with the executor of the borrower’s estate to obtain repayment of the loan.However, the borrower’s estate may not contain sufficient assets to repay the loan.In addition, if a borrower dies near the end of the term of his or her loan, it is unlikely that any further payments will be made on the corresponding Notes, because the time required for the probate of the borrower’s estate will probably extend beyond the final maturity date of the Notes. We are not obligated to repurchase any Notes except in limited circumstances. We are not obligated to repurchase any Note except in limited circumstances, including (1) a material default occurring on a Note as a result of verifiable identity theft, (2) a borrower loan materially failing to comply with applicable federal and state law at origination, or (3) any other breach of our representations and warranties under our lender registration agreement.Under this agreement, in the event of a breach of the type described in clause (1), we are required to repurchase the Note, and in the event of any breach described in clause (2) or (3) that materially and adversely affects a lender member’s interest in a Note, we are required to cure the breach, repurchase the Note or indemnify and hold the lender member harmless against losses resulting from the breach.We are not, however, obligated to repurchase a Note from a lender member if his or her investment is not realized in whole or in part due to fraud other than identity theft, or due to false or inaccurate statements or omissions of fact in a listing, whether in credit data, borrower representations, user recommendations, group affiliations or similar indicia of borrower intent and ability to repay the loan. Before we commence this offering, PMI will transfer to us an amount of capital that we believe will be sufficient to meet our reasonably anticipated indemnification and repurchase obligations during the first six months of operations. After our first six months of operations, we believe our fee income will be sufficient to cover such obligations. In determining the amount of capital that PMI will contribute to Prosper Funding with respect to repurchase and indemnification obligations, we reviewed the history of repurchase and indemnification obligations incurred by PMI and added an additional amount to cover any shortcomings. We believe this approach gives us a reasonable basis to conclude that we will be adequately capitalized to meet such obligations.Nonetheless, there can be no assurance that if we are obligated to repurchase a Note, that we will be able to meet our repurchase obligation.If we are unable to meet our repurchase obligation, you may lose all of your investment in the Note. 15 Table of Contents Risks Inherent in Investing in the Notes If you decide to invest through the platform and concentrate your investment in a single Note, you may increase your risk of borrower defaults. Your expected return on your investment in the Notes depends on the performance of the borrowers under the corresponding borrower loans.There are a wide range of Prosper Ratings and listings on the platform and we expect some borrowers to default on their loans.If you decide to invest through the platform and concentrate your investment in a single Note, your entire return will depend on the performance of a single borrower loan.For example, if you plan to purchase $200 of Notes, and choose to invest the entire $200 in a single Note instead of in eight $25 Notes corresponding to the borrower loans of eight different borrowers, your entire $200 investment will depend on the performance of a single borrower loan.It may be desirable to diversify your portfolio in order to reduce the risk that you could lose your entire investment due to a single default, or a small number of defaults.However, diversification does not eliminate the risk that you may lose some, or all, of your investment in the Notes. The platform allows a borrower member to prepay a borrower loan at any time without penalty.Borrower loan prepayments will extinguish or limit your ability to receive additional interest payments on a Note. Borrower loan prepayment occurs when a borrower decides to pay some or all of the principal amount on a borrower loan earlier than originally scheduled.Borrowers may decide to prepay all or a portion of the remaining principal amount at any time without penalty.In the event of a prepayment of the entire remaining unpaid principal amount of a borrower loan on which your Notes are dependent for payment, you will receive your share of such prepayment but further interest will not accrue after the date on which the payment is made.If the borrower prepays a portion of the remaining unpaid principal balance, the term of the borrower loan will not change, but interest will cease to accrue on the prepaid portion, and you will not receive all of the interest payments that you originally expected to receive on your Notes.In addition, you may not be able to find a similar rate of return on another investment at the time at which the borrower loan is prepaid.Prepayments are subject to our servicing fee, even if the prepayment occurs immediately after issuance of your Note. Prevailing interest rates may change during the term of your Notes.If this occurs, you may receive less value from your purchase of the Note in comparison to other ways you may invest your money.Additionally, borrowers may prepay their borrower loans due to changes in interest rates, and you may not be able to redeploy the amounts you receive from prepayments in a way that offers you the return you expected to receive from the Notes. The borrower loans on which the Notes are dependent for payment bear fixed, not floating, rates of interest.If prevailing interest rates increase, the interest rates on Notes you purchase might be less than the rate of return you could earn if you invested the purchase price in a different investment. We may not set appropriate interest rates for borrower loans. If we set interest rates for borrower loans too low, lender members may not be compensated appropriately for the level of risk that they are assuming in purchasing a Note, while setting the interest rate too high may increase the risk of non-payment.In either case, failure to set rates appropriately may adversely impact the ability of lender members to receive returns on their Notes that are commensurate with the risks they have assumed in acquiring such Notes. 16 Table of Contents The Notes will not be listed on any securities exchange, will not be transferable except through the Note Trader platform, and can be held only by our lender members.You should be prepared to hold the Notes you purchase until they mature. The Notes will not be listed on any securities exchange.All Notes must be held by our lender members.The Notes will not be transferable except through our Note Trader platform and there can be no assurance that a market for Notes will continue to develop on the Note Trader platform, or that the Note Trader platform will continue in operation.Therefore, lender members must be prepared to hold their Notes to maturity.See “About the Platform—Note Trader Platform” for more information. . If the Note Trader platform fails to develop, or if the Note Trader platform develops but you cannot find a purchaser for the Notes that you wish to sell, you will be forced to hold the Notes for their remaining term. We cannot guarantee that the Note Trader platform will continue to develop.A Note offered for sale on the Note Trader platform must be purchased in its entirety by a single lender member, and Notes with a high outstanding principal balance may be more difficult to sell due to the smaller number of lender members with the ability to purchase such Notes. If you choose to post your Notes for sale on the Note Trader platform, you may not realize the expected return on your investment due to changes in the creditworthiness of the borrower under the corresponding borrower loan. The ability to sell your Note on the Note Trader platform does not guarantee that you will be able to find a lender member willing to buy the Note at a price acceptable to you, or at all.If the borrower becomes delinquent in payments under the corresponding borrower loan upon which your Note is dependent for payment, your ability to sell the Note on our Note Trader platform will be substantially impaired.You may have to offer the Note for sale at a substantial discount, and there is no guarantee that you will receive the expected value of the Note or any value at all.Additionally, lender members may be less willing to bid for and purchase your Note if prevailing interest rates have changed or other investing activities have proven more attractive while you have held the Note. You do not earn interest on funds held in your lender member account. Your lender member account represents an interest in a pooled bank account that does not earn interest.See “About the Platform—Structure of Lender Member Accounts and Treatment of Lender Member Balances” for more information. 17 Table of Contents The U.S. federal income tax consequences of an investment in the Notes are uncertain. There are no statutory provisions, regulations, published rulings or judicial decisions that directly address the characterization of the Notes or instruments similar to the Notes for U.S. federal income tax purposes.However, although the matter is not free from doubtbecause payments on the Notes are dependent on payments on the corresponding borrower loan, we intend to treat the Notes as our debt instruments that have original issue discount (“OID”) for U.S. federal income tax purposes.Where required, we intend to file information returns with the IRS in accordance with such treatment unless there is a change or clarification in the law, by regulation or otherwise, that would require a different characterization of the Notes.You should be aware, however, that the U.S. Internal Revenue Service (“IRS”) is not bound by our characterization of the Notes and the IRS or a court may take a different position with respect to the Notes’ proper characterization.For example, the IRS could determine that, in substance, each lender member owns a proportionate interest in the corresponding loan for U.S. federal income tax purposes or, for example, the IRS could instead treat the Notes as a different financial instrument (including an equity interest or a derivative financial instrument).Any different characterization could significantly affect the amount, timing, and character of income, gain or loss recognized in respect of a Note.For example, if the Notes are treated as our equity, (1)we would be subject to U.S. federal income tax on income, including interest, accrued on the corresponding loans but would not be entitled to deduct interest or OID on the Notes, and (2) payments on the Notes would be treated by the holder for U.S. federal income tax purposes as dividends (that may be ineligible for reduced rates of U.S. federal income taxation or the dividends-received deduction) to the extent of our earnings and profits as computed for U.S. federal income tax purposes. A different characterization may significantly reduce the amount available to pay interest on the Notes.You are strongly advised to consult your own tax advisor regarding the U.S. federal, state, local and non-U.S. tax consequences of the purchase, ownership, and disposition of the Notes (including any possible differing treatments of the Notes). Our ability to pay principal and interest on a Note may be affected by our ability to match the timing of our income and deductions for U.S. federal income tax purposes. You should be aware that our ability to pay principal and interest on a Note may be affected by our ability, for U.S. federal income tax purposes, to match the timing of income we receive from a corresponding loan that we hold and the timing of deductions that we may be entitled to in respect of payments made on the Notes that we issue.For example, if the Notes are treated as contingent payment debt instruments for U.S. federal income tax purposes but the corresponding borrower loans are not, there could be a potential mismatch in the timing of our income and deductions for U.S. federal income tax purposes, which could affect our ability to make payments on the Notes. Participation in the funding of loans could be viewed as creating a conflict of interest. As is the practice with other peer-to peer lending companies, including our competitor, LendingClub, from time to time, we or PMI may fund portions of qualified loan requests on the platform and hold any Notes that we or PMI purchase as a result of such funding for our or PMI’s own account.Even though we and PMI will participate in loans on the platform under the same terms and conditions and through the use of the same information that is made available to other potential lenders on the platform, such participation may be perceived as involving a conflict of interest.For example, our or PMI’s funding of a loan may cause the loan to fund, and in some cases, fund faster, than it would fund in the absence of our or PMI’s participation, which could benefit us to the extent that it ensures that we generate the revenue associated with the loan. Risks Related to Us, the Platform and Our Ability to Service the Notes PMI faces a contingent liability for securities law violations in respect of PMI Borrower Loans sold to its lender members from inception until October16, 2008.This contingent liability may impair its ability to perform its obligations under the Servicing Agreement. PMI Borrower Loans sold to PMI’s lender members through PMI’s platform from November 2005 until October16, 2008 may be viewed as involving an offering of securities that was not registered or qualified under federal or state securities laws. 18 Table of Contents On November26, 2008, plaintiffs, Christian Hellum, William Barnwell and David Booth, individually and on behalf of all other plaintiffs similarly situated, filed a class action lawsuit against PMI and certain of its executive officers and directors in the Superior Court of California, County of San Francisco, California.The suit was brought on behalf of all purchasers of loan notes from PMI on the platform from January1, 2006 through October14, 2008.The lawsuit alleges that PMI offered and sold unqualified and unregistered securities in violation of the California and federal securities laws. The lawsuit seeks class certification, damages and the right of rescission against PMI and the other named defendants, as well as treble damages against PMI and the award of attorneys’ fees, experts’ fees and costs, and pre-judgment and post-judgment interest. PMI intends to vigorously defend the class action lawsuit.PMI cannot, however, presently determine or estimate the final outcome of the lawsuit, and there can be no assurance that it will be finally resolved in PMI’s favor.If the class action lawsuit is not resolved in PMI’s favor, PMI might be obliged to pay damages, and might be subject to such equitable relief as a court may determine. As a result of PMI’s prior operations, a lender member who holds a loan originated on the platform prior to October 15, 2008 may be entitled to rescind her purchase and be paid the unpaid principal amount of her borrower loan, plus statutory interest. PMI has not recorded an accrued loss contingency in respect of this contingent liability, although it intends to continue to monitor the situation.Generally, the federal statute of limitations for noncompliance with the requirement to register securities under the Securities Act is one year from the violation; however, the statute of limitations periods under state laws may extend for a longer period of time.Under the Servicing Agreement we have entered into with PMI (the “Servicing Agreement”), PMI is generally responsible for managing the operation of the platform on our behalf.See “Summary of Indenture, Form of Notes and Servicing Agreement—Servicing Agreement”.If a significant number of PMI’s former lender members sought rescission, or if the class action securities lawsuit is successful, PMI’s ability to perform its obligations under the Servicing Agreement may be adversely affected and, in such event, our ability to continue to make payments on the Notes could be materially impaired. PMI has incurred operating losses since inception and we anticipate that PMI will continue to incur net losses through at least 2012. PMI has incurred operating losses since its inception and we anticipate that PMI will continue to incur net losses for a number of years as it grows its business.For the years ended December 31, 2011 and 2010 PMI had negative cash flows from operations of $9.8 million and $9.7 million, respectively.Additionally, from its inception through December 31, 2011, PMI had an accumulated deficit of $60.8 million. PMI has financed its operations to date primarily with proceeds from the sale of equity securities.At December 31, 2011, PMI had approximately $19.2 million in unrestricted cash and cash equivalents.PMI is dependent upon raising additional capital or debt financing to fund its current operating plan.PMI’s failure to obtain sufficient debt and equity financings and, ultimately, to achieve profitable operations and positive cash flow from operations could adversely affect its ability to perform its obligations under the Servicing Agreement and, in such event, our ability to continue to make payments on the Notes could be materially impaired. We and PMI both have limited operating histories.As an online company in the early stages of development, we face increased risks, uncertainties, expenses and difficulties. As the number of borrowers, lender members and borrower loans originated on the platform increases, PMI will need to increase its facilities, personnel and infrastructure in order to accommodate the greater servicing obligations and demands on the platform. PMI must constantly add new hardware and update its software and our website, expand its customer support services, and add new employees to maintain the operations of the platform as well as to satisfy our servicing obligations on the borrower loans and the Notes.If PMI is unable to increase the capacity of the platform and maintain the necessary infrastructure, you may experience delays in receipt of payments on your Notes and periodic downtime of our website. 19 Table of Contents We are a new company and have no independent operating history. We are a newly formed limited purpose vehicle with no independent operating history.While we believe that we will be adequately capitalized to meet our foreseeable obligations, and that our fee income will be sufficient to meet our ongoing operating costs, our financial resources will be limited and could prove to be insufficient.In addition, we have no employees and will rely on PMI, as servicer, or other third-party service providers, to perform most of our day-to-day operations.While we generally expect the platform to present the same risks as those presented by PMI when it operated the platform, the lack of our own employees, our limited operating history, and capitalization that is less than that of PMI could make it more difficult for us to operate at a level that will be sustainable.Absent the services to be provided to us by PMI pursuant to the Servicing Agreement, our risk management process, ability to predict loss rates and the general operation of the platform would have a thinner margin for error than does PMI. The market in which we participate is competitive and, if we do not compete effectively, our operating results could be harmed. The consumer lending market is competitive and rapidly changing.With the introduction of new technologies and the influx of new entrants, we expect competition to persist and intensify in the future, which could harm our ability to increase volume on the platform. Our principal competitors include major banking institutions, credit unions, credit card issuers and other consumer finance companies, as well as other peer-to-peer lending platforms, including LendingClub.Competition could result in reduced volumes, reduced fees or the failure of the platform to achieve or maintain more widespread market acceptance, any of which could harm our business.In addition, in the future we may experience new competition from more established Internet companies, such as eBay Inc., Google Inc., or Yahoo! Inc., possessing large, existing customer bases, substantial financial resources and established distribution channels.If any of these companies or any major financial institution decided to enter the peer-to-peer lending business, acquire one of our existing competitors or form a strategic alliance with one of our competitors, our ability to compete effectively could be significantly compromised and our operating results could be harmed. Most of our current or potential competitors have significantly more financial, technical, marketing and other resources than we do and may be able to devote greater resources to the development, promotion, sale and support of their platforms and distribution channels.Our potential competitors may also have longer operating histories, more extensive customer bases, greater brand recognition and broader customer relationships than we have.These competitors may be better able to develop new products, to respond quickly to new technologies and to undertake more extensive marketing campaigns.Our industry is driven by constant innovation.If we are unable to compete with such companies and meet the need for innovation, the use of the platform could stagnate or substantially decline. If we fail to promote and maintain our brand in a cost-effective manner, we may lose market share and our revenue may decrease. We believe that developing and maintaining awareness of the Prosper brand in a cost-effective manner is critical to achieving widespread acceptance of the platform and attracting new borrower and lender members.Furthermore, we believe that the importance of brand recognition will increase as competition in the peer-to-peer lending industry increases.Successful promotion of our brand will depend largely on the effectiveness of our marketing efforts and the member experience on the platform. These brand promotion activities may not yield increased revenues.If we fail to successfully promote and maintain our brand, we may lose our existing members to our competitors or be unable to attract new members, which would cause our revenue to decrease and may impair our ability to maintain the platform. If we are unable to increase transaction volumes, our business and results of operations will be affected adversely. 20 Table of Contents To succeed, we must increase transaction volumes on the platform by attracting a large number of borrowers and lender members in a cost-effective manner, many of whom have not previously participated in peer-to-peer lending.If we are not able to attract qualified borrowers and sufficient lender members purchase commitments, we will not be able to increase our transaction volumes.Additionally, we rely on a variety of methods to drive traffic to our website.If we are unable to use any of our current or future marketing initiatives or the cost of these initiatives were to significantly increase, we may not be able to attract new borrowers and lender members in a cost-effective manner and, as a result, our revenue and results of operations would be affected adversely, which may impair our ability to maintain the platform. We are subject to extensive federal, state and local regulationthat could adversely impact our ability to service the borrower loans. We are subject to extensive federal, state and local regulation, non-compliance with which could have a negative impact on our ability to service the Notes, provide a trading market for the Notes, or maintain the platform. Additionally, PMI holds lending licenses or similar authorizations in 16 states, all of which have the authority to supervise and examine PMI’s activities.Because we rely on PMI, as Servicer under the Servicing Agreement, to manage the operation of the platform on our behalf, if PMI does not comply with applicable laws, it could lose one or more of these licenses or authorizations, which may have an adverse effect on our ability to continue to perform our servicing obligations or maintain the platform.See “Government Regulation—Regulation and Consumer Protection Laws” for more information. The Federal Fair Debt Collection Practices Act and similar state debt collection laws regulate debt collection practices by “debt collectors” and prohibit debt collectors from engaging in certain practices in collecting, and attempting to collect, outstanding consumer loans. While we obligate the collection agencies we use to comply with applicable law in collecting borrower loans, it is possible that improper collection practices may occur that could adversely impact the collectability of particular borrower loans originated through the platform. Our arrangements for back-up servicing are limited.If PMI fails to maintain operations, you will experience a delay and increased cost in respect of your expected principal and interest payments on your Notes, and we may be unable to collect and process repayments from borrowers. If PMI were to fail or become insolvent, we would attempt to transfer servicing obligations on the borrower loans and Notes to a third party pursuant to our contractual agreements with lender members.We and PMI have entered into a back-up servicing agreement with a loan servicing company who is willing and able to transition servicing responsibilities in the event PMI can no longer do so.There can be no assurance that this back-up servicer will be able to adequately perform the servicing of the outstanding borrower loans.If this back-up servicer assumes the servicing of the borrower loans, the back-up servicer may impose additional servicing fees, reducing the amounts available for payments on the Notes.Additionally, transferring these servicing obligations to the back-up servicer may result in delays in the processing of information with respect to amounts owed on the borrower loans or, if the platform becomes inoperable, may prevent the back-up servicer from servicing the borrower loans and making principal and interest payments on the Notes.If the back-up servicer is not able to service the borrower loans effectively, your ability to receive principal and interest payments on your Notes may be substantially impaired. PMI does not have patent protection for all of its proprietary technology.It may be difficult and costly for PMI to protect its intellectual property rights, and PMI may not be able to ensure their protection. PMI developed the platform and owns the proprietary technology that makes operation of the platform possible. PMI’s ability to maintain the platform and perform its obligations under the Servicing Agreement depends, in part, upon its proprietary technology.PMI may not protect its proprietary technology effectively, which would allow competitors to duplicate our products and adversely affect our ability to compete with them.A third party may attempt to reverse engineer or otherwise obtain and use PMI’s proprietary technology without its consent.In addition, the platform may infringe upon claims of third-party patents and we or PMI may face intellectual property challenges from such other parties.We or PMI may not be successful in defending against any such challenges or in 21 Table of Contents obtaining licenses to avoid or resolve any intellectual property disputes.Furthermore, PMI’s technology may become obsolete, and there is no guarantee that PMI will be able to successfully develop, obtain or use new technologies to adapt the platform to compete with other peer-to-peer lending platforms.If PMI cannot protect the proprietary technology embodied in and used by the platform from intellectual property challenges, or if the platform becomes obsolete, PMI’s ability to maintain the platform and perform its servicing obligations under the Servicing Agreement could be adversely affected and, in such event, our ability to continue to make payments on the Notes could be materially impaired. We rely on a third-party commercial bank to process transactions.If we are unable to continue utilizing these services, our business and ability to service the Notes may be adversely affected. Because we are not a bank, we cannot belong to or directly access the Automated Clearing House (ACH) payment network.As a result, we currently rely on an FDIC-insured depository institution to process our transactions.If we cannot continue to obtain such services from this institution or elsewhere, or if we cannot transition to another processor quickly, our ability to process payments will suffer and your ability to receive principal and interest payments on the Notes will be delayed or impaired. Although we have been organized in a manner that is intended to minimize the likelihood that we will become subject to a bankruptcy proceeding, if this were to occur, the rights of the holders of the Notes could be uncertain, and payments on the Notes may be limited, suspended or stopped. The recovery, if any, of a holder on a Note may therefore be substantially delayed and substantially less than the principal and interest due and to become due on the Note. Although we have been organized and will be operated in a manner that is intended to minimize the likelihood that we will become subject to a bankruptcy or similar proceeding, if this were to occur, the recovery, if any, of a holder of a Note may be substantially delayed in time and may be substantially less in amount than the principal and interest due and to become due on the Note.For example, we have structured our limited liability company agreement to limit our activities in a manner that is intended to limit the possibility that we could be required to file for bankruptcy.There is no guarantee, however, that we have made the right choices structurally and as a result, we could take actions that ultimately could cause us to file for bankruptcy.Further,although we have granted the indenture trustee, for the benefit of the Note holders, a security interest in all of the borrower loans, all payments and proceeds we receive on the borrower loans and in the bank account in which the borrower loan payments are deposited, the holders of the Notes would still be subject to the following risks associated with our insolvency, bankruptcy or a similar proceeding. If we become subject to a bankruptcy or similar proceeding, borrowers may delay payments or cease making payments at all. Borrowers may delay or suspend making payments to us because of the uncertainties occasioned by our becoming subject to a bankruptcy or similar proceeding, even if the borrowers have no legal right to do so, and such delay would reduce, at least for a time, the funds that might otherwise be available to pay the Notes corresponding to those borrower loans.In addition, the commencement of the bankruptcy or similar proceeding may, as a matter of law, prevent us from making regular payments on the Notes, even if the funds to make such payments are available.Because the indenture trustee would be required to enforce its security interest in the borrower loans in a bankruptcy or similar proceeding, the indenture trustee’s ability to make payments under the Notes would be delayed, which may effectively reduce the value of any recovery that a holder of a Note may receive (and no such recovery can be assured) by the time any recovery is available. If we become subject to a bankruptcy or similar proceeding, interest accruing upon and following such bankruptcy or similar proceeding may not be paid. In a bankruptcy or similar proceeding for us, interest accruing on the Notes during the proceeding may not be part of the allowed claim of a holder of a Note.If the holder of a Note receives a recovery on the Note (and no such recovery can be assured), any such recovery may be based on, and limited to, the claim of the holder of the Note for principal and for interest accrued up to the date of the bankruptcy or similar proceeding, but not thereafter.Because a bankruptcy or similar proceeding may take months or years to complete, a claim based on principal and on interest 22 Table of Contents only up to the start of the bankruptcy or similar proceeding may be substantially less than a claim based on principal and on interest through the end of the bankruptcy or similar proceeding. If we become subject to a bankruptcy or similar proceeding a holder of a Note may not have any priority right to payment from the corresponding borrower loan, may not have any right to payment from funds in the master servicing account, and may not have any ability to access funds in the account we maintain for the benefit of lender members. If we failed to perfect the security interest properly, you may be required to share the proceeds of the borrower loan upon which your Note is dependent for payment with our other creditors.To the extent that proceeds of the corresponding borrower loan would be shared with our other creditors, any secured or priority rights of such other creditors may cause the proceeds to be distributed to such other creditors before any distribution is made to you on your Note. If a payment is made on a borrower loan corresponding to a Note before our bankruptcy or similar proceeding is commenced, and those funds are held in the master servicing account we maintain with Wells Fargo Bank, N.A., to collect borrower payments and have not been used by us to make payments on the Note as of the date the bankruptcy or similar proceeding is commenced, there can be no assurance that we will or will be able to use such funds to make payments on the Note.Other creditors of ours may be deemed to have rights to such funds that are equal to or greater than the rights of the holder of the Note.See “About the Platform—Loan Servicing and Collections” for more information. We maintain a pooled account at Wells Fargo Bank, N.A. to hold the funds of lender members.This account is titled “Prosper Funding LLC for the benefit of its lender members” and we refer to it as the “FBO account”.Although we believe that amounts funded by lender members into the FBO account should not be subject to claims of our creditors other than the lender members for whose benefit the funds are held, the legal title to the FBO account, and the attendant right to administer the FBO account would be property of our bankruptcy estate.As a result, if we were to file for bankruptcy protection, the legal right to administer the funds in the FBO account would vest with the bankruptcy trustee or debtor in possession.In that case, while neither we nor our creditors should be able to reach those funds, the indenture trustee or the lender members may have to seek a bankruptcy court order lifting the automatic stay and permitting them to withdraw their funds.Lender members may suffer delays in accessing their funds in the FBO account as a result.Moreover, United States Bankruptcy Courts have broad powers and, if we have failed to properly segregate or handle lender members’ funds, a bankruptcy court could determine that some or all of such funds were beneficially owned by us and therefore that they became available to our creditors generally.See “About the Platform—Loan Servicing and Collections” and “About the Platform—Structure of Lender Member Accounts and Treatment of Lender Member Balances” for more information. In a bankruptcy or similar proceeding for us, the holder of a Note may be delayed or prevented from enforcing our repurchase obligations. In a bankruptcy or similar proceeding for us, any right of a holder of a Note to require us to repurchase the Note under the circumstances set forth in the lender registration agreement might not be enforceable, and such holder’s claim for such repurchase may be treated less favorably than a general unsecured obligation of ours.For a discussion of the restrictions we have imposed upon ourselves and the formalities we have adopted under our organizational documents to minimize the likelihood of our becoming subject to a bankruptcy or similar proceeding, see “Information about Prosper Funding LLC”. Although we have been organized in a manner that is intended to prevent us from being substantively consolidated with PMI in the event of PMI’s bankruptcy, if we were substantively consolidated in this manner, the rights of the holders of the Notes could be uncertain, and payments on the Notes may be limited, suspended or stoppedThe recovery, if any, of a holder on a Note may therefore be substantially delayed and substantially less than the principal and interest due and to become due on the Note. Although we have been organized and will be operated in a manner that is intended to prevent us from being substantively consolidated with PMI in the event of PMI’s bankruptcy, if PMI became subject to a bankruptcy or similar proceeding and we were substantively consolidated with PMI, the risks described in the immediately 23 Table of Contents preceding risk factor regarding (i) payment delays, (ii) uncollectability of interest accrued during the bankruptcy proceeding, (iii) being subordinated to the interests of our other creditors or other creditors of PMI, and (iv) the indenture trustee’s inability to access funds in the master servicing account or the FBO account would all be present. In addition, in a bankruptcy or similar proceeding of PMI, (1)the implementation of back-up servicing arrangements may be delayed or prevented, and (2)PMI’s ability to transfer its servicing obligations to a back-up servicer may be limited and subject to the approval of the bankruptcy court or other presiding authority.The bankruptcy process may delay or prevent the implementation of back-up servicing, which may impair the collection of borrower loans to the detriment of holders of the Notes. For a discussion of the restrictions we have imposed upon ourselves and the formalities we have adopted under our organizational documents to prevent our being substantively consolidated with PMI in the event of PMI’s bankruptcy, see “Information about Prosper Funding LLC.” If the security of our lender members’ and borrowers’ confidential information stored in our systems is breached or otherwise subjected to unauthorized access, your secure information may be stolen, our reputation may be harmed, and we may be exposed to liability. The platform stores our lender members’ and borrowers’ bank information and other personally-identifiable sensitive data.Any accidental or willful security breaches or other unauthorized access could cause your secure information to be stolen and used for criminal purposes.Security breaches or unauthorized access to secure information could also expose us to liability related to the loss of the information, time-consuming and expensive litigation and negative publicity.If security measures are breached because of third-party action, employee error, malfeasance or otherwise, or if design flaws in PMI’s software are exposed and exploited, and, as a result, a third party or disaffected employee obtains unauthorized access to any lender members’ or borrowers’ data, our relationships with our members will be severely damaged, and we could incur significant liability.Because techniques used to obtain unauthorized access or to sabotage systems change frequently and generally are not recognized until they are launched against a target, we and our third-party hosting facilities may be unable to anticipate these techniques or to implement adequate preventative measures.In addition, many states have enacted laws requiring companies to notify individuals of data security breaches involving their personal data.These mandatory disclosures regarding a security breach are costly to implement and often lead to widespread negative publicity, which may cause our members to lose confidence in the effectiveness of our data security measures.Any security breach, whether actual or perceived, would harm our reputation, and we could lose members. Any significant disruption in service on our website or in PMI’s computer systems could adversely affect PMI’s ability to perform its obligations under the Servicing Agreement. PMI’s ability to perform its obligations under the Servicing Agreement could be materially and adversely affected by events outside of its control.The satisfactory performance, reliability and availability of PMI’s technology and its underlying network infrastructure are critical to our operations, level of customer service, reputation and ability to attract new members and retain existing members.PMI’s system hardware is hosted in a hosting facility located in San Francisco, California, owned and operated by Digital Realty Trust.PMI also maintains an off-site backup system located in Las Vegas, Nevada.Digital Realty Trust does not guarantee that access to our website will be uninterrupted, error-free or secure.PMI’s operations depend on Digital Realty Trust’s ability to protect PMI’s systems in Digital Realty Trust’s facilities against damage or interruption from natural disasters, power or telecommunications failures, air quality, temperature, humidity or other environmental concerns, computer viruses or other attempts to harm PMI’s systems, criminal acts and similar events.If PMI’s arrangement with Digital Realty Trust is terminated, or there is a lapse of service or damage to Digital Realty Trust’s facilities, PMI could experience interruptions in its service as well as delays and additional expense in arranging new facilities.Any interruptions or delays in PMI’s service, whether as a result of Digital Realty Trust or other third-party error, PMI’s error, natural disasters or security breaches, whether accidental or willful, could harm our relationships with our members and our reputation.Additionally, in the event of damage or interruption, PMI’s insurance policies may not be sufficient for PMI to adequately compensate us for any losses that we may incur.PMI’s disaster recovery plan has not been tested under actual disaster conditions, and PMI may not have sufficient capacity to recover all data and services in the event of an outage at the Digital Realty Trust 24 Table of Contents facility.These factors could prevent PMI from processing or posting payments on the borrower loans or the Notes, damage our brand and reputation, divert the attention of PMI’s employees, reduce our revenue, subject us to liability and cause members to abandon the platform, any of which could adversely affect our business, financial condition and results of operations. The platform may be vulnerable to computer viruses, physical or electronic break-ins and similar disruptions. The platform may be vulnerable to computer viruses, physical or electronic break-ins and similar disruptions.If a “hacker” were able to infiltrate the platform, you would be subject to the increased risk of fraud or borrower identity theft and may experience losses on, or delays in the recoupment of amounts owed on, a fraudulently induced purchase of a Note.Additionally, if a hacker were able to access our secure files, he or she might be able to gain access to your personal information.While we have taken steps to prevent such activity from affecting the platform, if we are unable to prevent such activity, the value of your investment in the Notes could be adversely affected. Competition for PMI’s employees is intense, and PMI may not be able to attract and retain the highly skilled employees it needs to perform under the Servicing Agreement. Competition for highly skilled technical and financial personnel is extremely intense.PMI may not be able to hire and retain these personnel at compensation levels consistent with its existing compensation and salary structure.Many of the companies with which PMI competes for experienced employees have greater resources than PMI has and may be able to offer more attractive terms of employment. In addition, PMI invests significant time and expense in training its employees, which increases their value to competitors who may seek to recruit them.If PMI fails to retain its employees, it could incur significant expenses in hiring and training their replacements and the quality of its services and its ability to serve borrowers and lender members could diminish, resulting in a material adverse effect on its ability to perform its obligations under the Servicing Agreement and, in such event, our ability to continue to make payments on the Notes could be materially impaired. Purchasers of Notes will have no control over us and will not be able to influence our corporate matters. We are not offering and will not offer equity interests in our company.Lender members who purchase Notes offered through the platform will have no equity interest in Prosper Funding LLC and no ability to vote on or influence our decisions.As a result, PMI, which owns all of our outstanding equity interests, will continue to have sole control over our governance matters, subject to the presence of our independent directors, whose consent will be required before we can take certain extraordinary actions. See “Information About Prosper Funding LLC”. Events beyond our control may damage our ability to maintain adequate records, maintain the platform or perform our servicing obligations.If such events result in a system failure, your ability to receive principal and interest payments on the Notes would be substantially harmed. If a catastrophic event resulted in a platform outage and physical data loss, our ability to perform our servicing obligations would be materially and adversely affected.Such events include, but are not limited to, fires, earthquakes, terrorist attacks, natural disasters, computer viruses and telecommunications failures. PMI stores back-up records in offsite facilities located in San Francisco, California and Las Vegas, Nevada.If its electronic data storage and back-up data storage system are affected by such events, we cannot guarantee that you would be able to recoup your investment in the Notes. 25 Table of Contents Risks Relating to Compliance and Regulation The platform represents a novel approach to borrowing and lendingthat may fail to comply with federal and state securities laws, borrower protection laws, such as state lending laws,federal consumer protection laws, such as the Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act and the Fair Debt Collection Practices Act, and the state counterparts to such consumer protection laws.Borrowers may make counterclaims regarding the enforceability of their obligations under borrower or consumer protection laws after collection actions have commenced, or otherwise seek damages under these laws.Lenders may attempt to rescind their Note purchases under securities laws.Compliance with such regulatory regimes is also costly and burdensome. The platform operates a novel program that must comply with regulatory regimes applicable to consumer credit transactions as well as with regulatory regimes applicable to securities transactions.The novelty of the platform means compliance with various aspects of such laws is untested.Certain state laws generally regulate interest rates and other charges and require certain disclosures, and also require licensing for certain activities.In addition, other state laws, public policy and general principles of equity relating to the protection of consumers, unfair and deceptive practices and debt collection practices may apply to the origination, servicing and collection of borrower loans on the platform.The platform is also subject to other laws, such as: · the Federal Truth-in-Lending Act and Regulation Z promulgated thereunder, which require certain disclosures to borrowers regarding the terms of their loans; · the Federal Equal Credit Opportunity Act and Regulation B promulgated thereunder, which prohibit discrimination in the extension of credit on the basis of age, race, color, sex, religion, marital status, national origin, receipt of public assistance or the exercise of any right under the Consumer Credit Protection Act; · the Federal Fair Credit Reporting Act, which regulates the use and reporting of information related to each applicant’s credit history; · the Federal Fair Debt Collection Practices Act, which regulates debt collection practices by “debt collectors” and prohibits debt collectors from engaging in certain practices in collecting, and attempting to collect, outstanding consumer loans; · state counterparts to the above consumer protection laws; and · state and federal securities laws, which require that we register any non-exempt offers and sales of Notes. We may not always be in compliance with these laws. Borrowers may make counterclaims regarding the enforceability of their obligations under borrower or consumer protection laws after collection actions have commenced, or otherwise seek damages under these laws.Lenders may attempt to rescind their Note purchases under securities laws, and our failure to comply with such laws could also result in civil or criminal liability. For example, in 2010 and 2011 PMI failed to timely renew its applications to offer and sell its borrower payment dependent notes in several states, resulting in $35,800 in penalties in four states, and the repurchase of $21,900 of Notes from Florida residents pursuant to a rescission offer.Compliance with these requirements is also costly, time-consuming and limits our operational flexibility.See “Government Regulation—Regulation of Consumer Protection Laws” for more information. 26 Table of Contents Noncompliance with laws and regulations may impair our ability to facilitate the origination of or service borrower loans. Generally, failure to comply with the laws and regulatory requirements applicable to our business may, among other things, limit our, PMI’s or a collection agency’s ability to collect all or part of the principal amount of or interest on the borrower loans on which the Notes are dependent for payment.In addition, non-compliance could subject us to damages, revocation of required licenses, class action lawsuits, administrative enforcement actions, and civil and criminal liability, which may harm our business and ability to maintain the platform and may result in borrowers rescinding their borrower loans. Where applicable, we seek to comply with state lending, servicing and similar statutes.In all U.S. jurisdictions with licensing or other requirements we believe may be applicable to the platform, we and PMI have obtained any necessary licenses or comply with the relevant requirements.Nevertheless, if we or PMI are found to not comply with applicable laws, we or PMI could lose one or more of our licenses or face other sanctions, which may have an adverse effect on our ability to continue to facilitate the origination of borrower loans through the platform, perform our servicing obligations or make the platform available to borrowers in particular states, which may impair your ability to receive the payments of principal and interest on your Notes that you expect to receive.See “Government Regulation—Regulation of Consumer Protection Laws—State and Federal Laws and Regulations” for more information. We rely on our agreement with WebBank to originate loans to qualified borrower members on a uniform basis throughout the United States.If our relationship with WebBank were to end, we may need to rely on individual state lending licenses to originate borrower loans. Borrower loan requests take the form of an application to WebBank, which currently makes all loans to borrowers through the platform, and allows the platform to be available to borrowers on a uniform basis throughout the United States.If our relationship with WebBank were to end or if WebBank were to cease operations, we may need to rely on individual state lending licenses to originate borrower loans.Because we do not currently possess state lending licenses in every U.S. state, we might be forced to limit the rates of interest charged on borrower loans in some states and might not be able to originate loans in some states altogether.We also may face increased costs and compliance burdens if our agreement with WebBank is terminated. Several lawsuits have sought to recharacterize certain loan marketers and other originators as lenders.If litigation or a regulatory enforcement action on similar theories were successful against us, borrower loans originated through the platform could be subject to state consumer protection laws and licensing requirements in a greater number of states. Several lawsuits have brought under scrutiny the association between high-interest “payday loan” marketers and out-of-state banks.These lawsuits assert that payday loan marketers use out-of-state lenders in order to evade the consumer protection laws imposed by the states where they do business.Such litigation has sought to recharacterize the loan marketer as the lender for purposes of state consumer protection law restrictions.Similar civil actions have been brought in the context of gift cards.We believe that our activities are distinguishable from the activities involved in these cases. Nevertheless, if we were recharacterized as the lender of borrower loans,such a recharacterization could render those loans voidable or unenforceable.In addition, we could be subject to claims by borrowers, as well as enforcement actions by regulators.Even if we were not required to cease doing business with residents of certain states or to change our business practices to comply with applicable laws and regulations, we could be required to register or obtain licenses or regulatory approvals that could impose a substantial cost on us.To date, no actions have been taken or threatened against us on the theory that we have engaged in unauthorized lending.However, such actions could have a material adverse effect on our business. As Internet commerce develops, federal and state governments may draft and propose new laws to regulate Internet commerce, which may negatively affect our business. 27 Table of Contents As Internet commerce continues to evolve, increasing regulation by federal and state governments becomes more likely.Our business could be negatively affected by the application of existing laws and regulations or the enactment of new laws applicable to peer-to-peer lending.The cost to comply with such laws or regulations could be significant and would increase our operating expenses, and we may be unable to pass along those costs to our members in the form of increased fees.In addition, federal and state governmental or regulatory agencies may decide to impose taxes on services provided over the Internet.These taxes could discourage the use of the Internet as a means of consumer lending, which would adversely affect the viability of the platform. If the SEC deems us to be an asset-backed issuer, we could be required to provide the disclosures and file the reports required of asset-backed issuers, which could adversely impact our business model and impose additional costs. Regulation AB under the Securities Act of 1933, as amended, defines an asset-backed security as “a security that is primarily serviced by the cash flows of a discrete pool of receivables or other financial assets, either fixed or revolving, that by their terms convert into cash within a finite time period, plus any rights or other assets designed to assure the servicing or timely distributions of proceeds to the security holders.” We do not believe that a Note is an asset-backed security under this definition, in part because our Notes are not backed by a “discrete pool” of assets since we will make payments on a Note from the cash flow generated by the single loan underlying the Note.We have not, however, sought a no-action letter or other informal confirmation from the staff of the SEC, and it is possible that the SEC or a court could disagree with our conclusion.In such circumstances, we would be required to seek an exemptive order or no-action relief, both of which impose significant costs and delays on our business, and if those are unsuccessful, prepare a registration statement and periodic reports that are substantially different from this registration statement and the periodic reports filed by PMI in connection with its outstanding Notes.For example, an asset-backed issuer must file a distribution report on Form 10-D within 15 days after each required distribution date for the asset-backed security as specified in the transaction documents.We make hundreds of distributions a week, and as a result, we could be required to file numerous Forms 10-D in the absence of no-action relief from the SEC.These requirements could adversely impact our business model and impose additional costs that we did not anticipate in structuring this offering, which could ultimately undermine the purpose for which we were organized. If we or PMI is required to register under the Investment Company Act, our ability to conduct our business could be materially adversely affected. The Investment Company Act of 1940, or the “Investment Company Act,” contains substantive legal requirements that regulate the manner in which “investment companies” are permitted to conduct their business activities.We believe PMI has conducted its business, and we intend to conduct our business, in a manner that does not result in our being characterized as an investment company.If, however, we are deemed to be an investment company under the Investment Company Act, we may be required to institute burdensome compliance requirements and our activities may be restricted, which would materially adversely affect our business, financial condition and results of operations.Any determination that PMI is an investment company under the Investment Company Act similarly could impair its ability to perform its obligations under the Servicing Agreement and thereby impair our ability to make payments on the Notes.If we or PMI were deemed to be an investment company, we or PMI may also attempt to seek exemptive relief from the SEC, which could impose significant costs and delays on our business. If we or PMI are required to register under the Investment Advisers Act, our ability to conduct our business could be materially adversely affected. The Investment Advisers Act of 1940, or the “Investment Advisers Act,” contains substantive legal requirements that regulate the manner in which “investment advisers” are permitted to conduct their business activities.We believe that our business consists of providing a platform for peer-to-peer lending for which investment adviser registration and regulation do not apply under applicable federal or state law, and do not believe that we are required to register as an investment adviser with either the SEC or any of the various states. The SEC or a state securities regulator could reach a different conclusion, however. Registration as an investment adviser could adversely affect our method of operation and revenues. For example, the Investment Advisers Act requires that an investment adviser act in a fiduciary capacity for its clients.Among other things, this fiduciary obligation requires 28 Table of Contents that an investment adviser manage a client’s portfolio in the best interests of the client, have a reasonable basis for its recommendations, fully disclose to its client any material conflicts of interest that may affect its conduct and seek best execution for transactions undertaken on behalf of its client.It could be difficult for us to comply with this obligation without meaningful changes to our business operations, and there is no guarantee that we could do so successfully.If we were ever deemed to be in non-compliance with applicable investment adviser regulations, we could be subject to various penalties, including administrative or judicial proceedings that might result in censure, fine, civil penalties (including treble damages in the case of insider trading violations), the issuance of cease-and-desist orders or other adverse consequences.Similarly, any determination by regulators that PMI must register as an investment adviser could materially adversely affect PMI and impair its ability to continue to administer the platform on our behalf. We may face liability under state and federal securities law for statements in our prospectus and in other communications that could be deemed to be an offer to the extent that such statements are deemed to be false or misleading. Loan listings and other borrower information available on our website as well as in our sales and listing reports are statements made in connection with the purchase and sale of securities that are subject to the antifraud provisions of the Exchange Act and the Securities Act.In general, these liability provisions provide a purchaser of Notes with a right to bring a claim against us for damages arising from any untrue statement of material fact or failure to state a material fact necessary to make any statements made not misleading.Even though we have advised you of what we believe to be the material risks associated with an investment in the Notes, the SEC or a court could determine that we have not advised you of all of the material facts regarding an investment in the Notes, which could give you the right to rescind your investment and obtain damages, and could subject us to civil fines or criminal penalties in addition to any such rescission rights or damages. Our activities in connection with the offer and sale of securities on the platform could result in potential violations of federal securities law and result in material liability to us. Our business is subject to federal and state securities laws that may limit the kinds of activities in which we may engage and the manner in which we engage in such activities.For example, changes to the manner in which we offer and sell Notes or other securities on the platform could be viewed by the SEC or a state securities regulator as involving the creation or sale of new, unregistered securities.In such circumstances, the failure to register such securities could subject us to liability and the amount of such liability could be meaningful. 29 Table of Contents USE OF PROCEEDS We will use the proceeds of each series of Notes to facilitate the funding of a borrower loan through the platform designated by the lender members purchasing such series of Notes.We will use the proceeds of each series of Notes to purchase the corresponding borrower loan from WebBank.See “About the Platform” for more information. PLAN OF DISTRIBUTION We will offer the Notes to lender members at 100% of their principal amount.The Notes will be offered only by us through www.prosper.com, and there will be no underwriters or underwriting discounts.See “About the Platform” and “About the Issuer” for more information. FINANCIAL SUITABILITY REQUIREMENTS The Notes are highly risky and speculative.Investing in the Notes should be considered only by persons who can afford the loss of their entire investment.Our platform currently allows lender members to bid as little as $25 and as much as the full amount of any particular listing, up to an aggregate amount of $5,000,000 for individuals and $50,000,000 for institutions. To purchase Notes, lender members located in Idaho or Missouri must meet one or more of the following suitability requirements: a.(i) You must have an annual gross income of at least $70,000; (ii) your net worth must be at least $70,000; and (iii) the total amount of Notes you purchase cannot exceed 10% of your net worth; or b.(i) Your net worth must be at least $250,000; and (ii) the total amount of Notes you purchase cannot exceed 10% or your net worth. For purposes of the suitability requirements described above, you and your spouse are considered to be a single person.In addition, the following definitions apply: "annual gross income" means the total amount of money you earn each year, before deducting any amounts for taxes, insurance, retirement contributions or any other payments or expenses; "net worth" means the total value of all your assets, minus the total value of all your liabilities. The value of an asset is equal to the price at which you could reasonably expect to sell it. In calculating your net worth, you should only include assets that are liquid, meaning assets that consist of cash or something that could be quickly and easily converted into cash, such as a publicly-traded stock. You shouldn't include any illiquid assets, such as homes, home furnishings or cars; "net investment" means the principal amount of Notes purchased, minus principal payments received on the Notes. We are seeking to register the offer and sale of our Notes in all 50 states as well as the District of Columbia.As part of this process, we expect that states in addition to those referenced above will impose minimum financial suitability standards and maximum investment limits for lender members who reside in such states.Should this occur we will set forth these requirements in a supplement to this prospectus.Under the lender registration agreement, lender members are required to represent and warrant that they satisfy the applicable minimum financial suitability standards and maximum investment limits of the state in which they reside.Lender members who fail to satisfy any such requirements will not be permitted to purchase Notes. 30 Table of Contents ABOUT THE PLATFORM Overview Prosper Funding LLC operates a peer-to-peer online credit platform, which we refer to as the “platform”, that enables its borrower members to borrow money and its lender members to purchase Borrower Payment Dependent Notes, or Notes, issued by Prosper Funding LLC, the proceeds of which facilitate the funding of the loans made to borrower members. Prosper Funding LLC is a wholly-owned subsidiary of Prosper Marketplace, Inc. We use the terms “we”, “us” and “our” to refer to Prosper Funding LLC, and we use the term “PMI” to refer to Prosper Marketplace, Inc. PMI developed the platform and owns the proprietary technology that makes operation of the platform possible. We have entered into a Servicing Agreement with PMI pursuant to which PMI has licensed to us the right to operate the platform, and we have appointed PMI to provide certainadministrative services relating to the platform (the “Servicing Agreement”). Prior to the commencement of this offering, PMI operated the platform directly, facilitated the origination of loans by WebBank through the platform and issued and sold notes corresponding to those loans.We refer to borrower loans originated and notes issued and sold through the platform prior to the commencement of this offering as “PMI Borrower Loans” and “PMI Notes”, respectively. The platform was designed to allow people to lend money to other people in an open transparent marketplace. Prosper believes peer-to-peer lending represents a new model of consumer lending, where individuals can earn the interest spread of a traditional consumer lender but must also assume the credit risk of a traditional lender.It is people that are the drivers of credit formation in peer-to-peer lending, not institutions. We believe peer-to-peer lending presents an enormous opportunity to create a more transparent form of consumer lending.Key drivers of peer-to-peer lending include: · The possibility of lower rates and better terms for borrowers compared to traditional sources of consumer credit, such as credit cards; · A new asset class for investors with the possibility of attractive risk-adjusted returns that are not directly correlated to the performance of the stock market; · An opportunity to combine social networking with financial services in a manner that allows users that help fund loans to feel they are directly helping other people while also potentially earning attractive returns; · Growing acceptance of the Internet as an efficient and convenient forum for consumer transactions. How the Platform Works The platform is an online marketplace that matches individuals who wish to obtain consumer loans, whom we refer to as “borrower members”, with persons who are willing to help fund those loans, whom we refer to as “lender members”.A borrower member who wishes to obtain a loan through the platform must post a loan listing, or listing, on the platform.Lender members can review all the loan listings on the platform and make a commitment towards any listing they wish to help fund.A commitment is a commitment to purchase a promissory note, or “Note”, from us, the payments on which will be dependent on the payments we receive on the loan requested in the listing.If a listing receives enough lender member commitments to be funded, our partner WebBank, an FDIC-insured, Utah industrial bank, will originate the loan requested and then sell it to us and, at the same time, we will sell a Note to each lender member that made a commitment towards the loan in the principal amount of that commitment. We refer to a borrower member who posts a loan listing as an “applicant” and an applicant who obtains a loan through the platform as a “borrower”. In order to post a listing, an applicant must first complete a loan application. We then obtain a credit report for the applicant and use data from that report as well as data supplied by the applicant to assign a risk grade to the listing, which is called a “Prosper Rating”. The listing is then posted on the platform.The format for listings is 31 Table of Contents shown below. The actual images are from hypothetical listings we created rather than actual listings.Each listing includes the Prosper Rating, selected items from the applicant’s credit report, intended use of the potential loan, plus information regarding any previous loans obtained by the applicant through the platform. 32 Table of Contents Lender members can bid on listings in amounts ranging from the entire loan amount requested to as little as $25. Thus, it is typical to have multiple lender members bid on a single listing. As the listing is funded, the listing will show the amount of commitments made towards that potential loan by lender members. One unique aspect of peer-to-peer lending is that it allows lender members who are friends and family of an applicant to bid on that applicant’s listing. Friends and family bids can signal that a stronger social bond exists that could influence repayment rates. Friends and family can also vouch for the applicant’s character. These bids are also shown on the listing page for all lender members to review, as shown below. 33 Table of Contents Our registration, processing and payment systems are automated and electronic.We have no physical branches, no deposit-taking and interest payment activities and limited loan underwriting activities.Our website provides detailed information about the platform, including detailed fee information, the full text of our member legal agreements, help pagesand white papers.In addition to the customer support materials available on our website, we make additional customer support available to members by email and phone.Our customer support team is currently located at our headquarters in San Francisco, California. We will attract lender members and borrowers to www.prosper.com through a variety of sources,including referrals from other parties (such as online communities, social networks and marketers), search engine results and online and offline advertising.We are not dependent on any one source of traffic to our website.As of December 31, 2011, our website was receiving an average of approximately331,400 unique visitors per month. We generate revenue by charging lender members ongoing servicing fees on the Notes they have purchased, and from transaction fees paid by borrowers. Platform Participants, Registration Requirements and Minimum Credit Criteria All platform participants must register with us and agree to the platform’s rulesand terms of use, including consent to receipt of disclosures electronically.At the time of registration, individuals or authorized institutional agents must provide their name, address and an email address.After responding to an email verification, registrants must agree to the terms and conditions (including the applicable registration agreement) for the specific role for which they are registering. Borrower Members A borrower member may be any natural person at least 18 years of age who is a U.S. resident in a state where loans through the platform are available, with a bank account and a social security number.After passing Prosper’s anti-fraud and identity verification process, borrower members can request unsecured borrower loans at interest rates we set.We set minimum credit and other credit guidelines for borrowers, as discussed in the risk grading section. When an applicant requests a loan, we first evaluate whether the applicant meets the underwriting criteria we have established with our origination partner, WebBank.WebBank makes loans to borrowers and then sells and assigns the promissory notes evidencing those loans to us.The underwriting criteria apply for all borrower loans originated through the platform and may not be changed without WebBank’s consent.The underwriting criteria require that borrowers have a minimum credit score of a specified threshold amount (currently 640, except that the minimum is 600 for borrower members who (1)previously obtained a borrower loan and paid off the loan in full, or (2)are seeking a second loan and are otherwise eligible for a second loan), and have no prior charge-offs on loans originated through the platform. In connection with our identity and anti-fraud verification process for applicants, we verify the deposit account into which the loan proceeds will be deposited, to determine that the applicant is a holder of record of the account.Even if a listing receives bids that equal or exceed the minimum amount required to fund, we will cancel the listing if we are unable to verify the applicant’s account.While we attempt to authenticate each platform participant’s identity, our fraud checks could fail to detect identity theft, fraud and inaccuracies.See “Risk Factors—Risks Related to Borrower Default” for more information. Lender Members Our lender members are individuals and institutions that have the opportunity to buy our Notes.Lender members must register on the platform.During lender registration, potential lender members must authorize us to obtain their credit report for identification purposes, they must also consent to any applicable tax withholding statement and must agree to the terms and conditions of our website.Lender members must also enter into a lender registration agreement with us, which agreement governs all sales of our Notes to lender members.Lender members are not required to give credit information to the same extent as borrower members.An individual lender member must be a natural person at least 18 years of age and a U.S. resident, must provide his or her social security number and may be required to provide his or her state driver’s license or state identification card number.Institutions must provide their taxpayer identification number.At the time a lender member registers with Prosper, the lender 34 Table of Contents member must satisfy any minimum financial suitability standards and maximum investment limits established for the platform or the Note Trader platform by the state in which the lender member resides.Prior to bidding on a listing, lender members must transfer funds to an account maintained on the platform, which we refer to as a “funding account.” The funding account holds all funds supporting a lender member’s bids and all Note payments payable to the lender member are deposited in the funding account. Our Relationship with WebBank WebBank is a FDIC-insured, Utah-chartered industrial bank and direct lender that makes loans to borrowers.Upon commencement of this offering, Prosper Funding LLC will succeed to all but the indemnification obligations of agreements entered into between WebBank and PMI (the “WebBank Agreements”), PMI will remain a party to the WebBank Agreements solely for the purpose of providing the indemnifications thereunder.Under the terms of the WebBank Agreements, Prosper Funding LLC will market and provide the online platform and certain operations services in connection with the loans made by WebBank to borrowers in exchange for a servicing fee, and WebBank will sell and assign the promissory notes evidencing the borrower loans to Prosper Funding LLC.As consideration for WebBank’s agreement to sell and assign the promissory notes evidencing the borrower loans to Prosper Funding LLC, Prosper Funding LLC will pay WebBank a monthly fee in addition to the purchase price of the promissory notes themselves. Risk Management The Prosper Rating System Each listing is assigned a Prosper Rating based on the estimated loss rate for that listing. The Prosper Rating is a letter that indicates the level of risk associated with a listing and corresponds to an estimated average annualized loss rate range. This rating system allows us to maintain consistency when assigning a rating to a listing. There are currently seven Prosper Ratings, but this, as well as the loss ranges associated with each, may change over time as the marketplace dictates. The current Prosper Ratings and the estimated loss ranges associated with them are as follows: ProsperRating Est. Avg. AnnualLossRate AA 0.00% - 1.99 % A 2.00% - 3.99% B 4.00% - 5.99% C 6.00% - 8.99% D 9.00% - 11.99% E 12.00% - 14.99% HR >15.00% The estimated loss rate for each listing is based on the historical performance of PMI Borrower Loans with similar characteristics and is primarily determined by two scores: (1)a custom Prosper Score, and (2)a credit score obtained from a credit reporting agency. Prosper Score The Prosper Score predicts the probability of a borrower loan going “bad,” where “bad” is the probability of going more than 60 days past due.To create the Prosper Score, PMI developed a custom risk model using its historical data. PMI built the model on the platform’s borrower population so that the model would incorporate behavior that is unique and inherent to that population. In contrast, a credit score obtained from a credit reporting agency is based on a much broader population, of which platform borrowers are just a small subset. We use both the Prosper Score and a credit score to assess the level of risk associated with a listing. To build and validate its custom risk model, PMI used loans originated through the platform from April 2007 through October 2008 and measured their performance for the fifteen months following origination. PMI analyzed 35 Table of Contents variables available at the time of listing for potential inclusion in the final model, including those from the credit report and provided by the borrower.PMI dropped or kept variables in the final model based on their contribution and stability over time, and went through a number of iterations before finalizing the model in its current form.Some of the variables included in the final model are: - Total Inquiries - Inquiries last 6 months - Total Trades - Trades opened < 6 months - Trades Never Delinquent or Derogatory - Trades with Delinquent Balance - Available Credit on Open Bankcards - Debt-to-Income Ratio - Bankcard Utilization The model assigns weights to all of its variables based on their value in predicting the likelihood of a loan going bad.For a given listing, the model estimates the probability of the related loan becoming bad, which we call the listing’s “probability of bad”.The probability of bad for a listing is then mapped to a Prosper Score, which is displayed as part of that listing.Prosper Scores range from 1 to 10, with 10 being the best, or lowest risk value.The probability of bad ranges and the corresponding Prosper Scores are as follows. Probability Bad Prosper Score > 24.84% 1 20.33 < x <24.84% 2 17.05 < x < 20.33% 3 14.42 < x < 17.05% 4 12.00 < x < 14.42% 5 10.00 < x < 12.00% 6 8.17 < x < 10.00% 7 5.98 < x < 8.17% 8 4.50 < x < 5.98% 9 0.00 < x < 4.50% 10 For example, a probability of bad of 3.29% equates to a Prosper Score of 10, a probability of bad of 12.00% equates to a Prosper Score of 6, and a probability of bad of 37.54% equates to a Prosper Score of 1. The probability of bad ranges is likely to change over time as we acquire additional performance data. Credit Score In addition to Prosper Score, the other element we use to determine the Prosper Rating for a listing is a credit score from a consumer reporting agency. The credit score we use currently is Experian’s Scorex PLUS score, although we may use one or more different scores in the future.The minimum credit score required for an applicant to post a listing is 640, except for applicants who (i) previously obtained a borrower loan or a PMI Borrower Loan and paid off the loan in full, or (ii) are seeking a second loan while their first loan is still outstanding and are otherwise eligible for such second loan, for whom the minimum score required is 600. We obtain an applicant’s credit score at the time his listing is created, unless we already have a credit score on file that is not more than thirty days old.This credit score is used to determine the Prosper Rating for the listing, and the range that credit score falls within is also included in the listing.If available, we obtain updated credit scores on a monthly basis for borrowers with outstanding loans, and we include the applicable score ranges by month in listings on the Note Trader platform.We do not disclose applicant’s exact credit score to any of our customers, except for the applicant himself. 36 Table of Contents Assigning Estimated Loss Rates We assign estimated loss rates for listings based on the historical performance of borrower loans and PMI Borrower Loans with similar characteristics.The starting point for this determination is our base loss rate table, shown below, which PMI created by dividing the range of Prosper Scores and credit scores into multiple segments and combining them into a single grid.We estimate a base loss rate for each cell in the table, based on the historical performance of loans originated on the platform that occupied the same cell (i.e., that had the same point of intersection for their Prosper Score and credit score). Cells are grouped together due to small volume, similar behavior or both.We review our loan performance on a monthly basis to see how our loss estimates compare to the actual performance of loans originated on the platform, and we make any adjustments to those estimates we deem necessary based on such reviews. Please refer to our website for theestimated base loss rate currently in use.Estimated base loss rates for the cells in the table below are based on performance of historical PMI Borrower Loans as of November 30, 2011. Experian Scorex Plus Score Prosper Score 600-619 620-639 640-649 650-664 665-689 690-701 702-723 724-747 748-777 778+ 1 24.90% 24.90% 24.90% 24.90% 24.90% 24.90% 24.90% 24.90% 16.50% 16.50% 2 24.90% 24.90% 24.90% 19.90% 19.90% 16.50% 16.50% 16.50% 16.50% 16.50% 3 24.90% 24.90% 24.90% 19.90% 19.90% 16.50% 16.50% 16.50% 16.50% 16.50% 4 19.90% 19.90% 19.90% 19.90% 16.50% 16.50% 16.50% 16.50% 16.50% 16.50% 5 19.90% 19.90% 19.90% 19.90% 16.50% 16.50% 16.50% 11.90% 11.90% 11.90% 6 19.90% 19.90% 19.90% 14.70% 14.70% 11.90% 11.90% 8.90% 8.90% 8.90% 7 19.90% 19.90% 19.90% 8.90% 8.90% 8.90% 8.90% 8.90% 8.90% 8.90% 8 14.70% 14.70% 14.70% 5.65% 5.65% 5.65% 5.65% 5.65% 5.65% 3.30% 9 14.70% 14.70% 14.70% 5.65% 5.65% 5.65% 5.65% 3.30% 3.30% 3.30% 10 14.70% 14.70% 14.70% 5.65% 5.65% 5.65% 5.65% 3.30% 3.30% 1.00% We can make adjustments to the base loss rate to determine the final loss rate.The final loss rate determines the Prosper Rating.We currently make adjustments if the applicant has already been a borrower on the platform and based on loan term.The value of the adjustments are based on historical PMI data, where available, as well as observed industry performance.Current adjustment variables and their values are: Previous Prosper Loan Loan Term Base Loss Rate Yes No 1 year 3 year 5 year 0.00 – 1.99% -0.25% - -0.15% - - 2.00 – 3.99% -1.30% - 0.00% - - 4.00 – 5.99% -3.65% - 0.00% - - 6.00 – 8.99% -4.70% - -0.10% - - 9.00 – 11.99% -7.70% - -0.10% - - 12.00 – 14.99% -10.50% - -0.10% - - 15.00+% -10.00% - -0.40% - - Here is an example of how the final loss rate and Prosper Rating for a loan listing would be calculated: - Applicant credit bureau score 715 and Prosper score 9 - Applicant has borrowed through the platform before Base Loss Rate: 5.65% Adjustments: -Previous Loan: -3.65% Final Loss Rate: 2.00% Prosper Rating: A 37 Table of Contents Calculating Loss Estimates To calculate the estimated loss rates contained in the base loss rate table and adjustment values, PMI developed a loan model to simulate the future performance of loans based on past performance data.The principal elements of the model are as follows: Average Balance. To calculate the average balance for each period, PMI used the amount of loan principal on loans that are still open and have not been charged-off or paid off. As loan payments are made, the principal balance of each loan declines over time. It is assumed that borrowers that are making scheduled payments on these loans do so according to their amortization schedule. When the loan is paid off early, it is no longer included in the outstanding balance for subsequent periods. Historical payoff rates were used to project the monthly payoffs and these rates were assumed to remain constant throughout the life of the loans. Similarly, once a loan has been charged-off, the principal associated with this loan is considered a credit loss and is no longer included in the outstanding periodic balance. Delinquent and Charged-Off Loans.To estimate the number of current and delinquent accounts on a monthly basis, PMI applied roll rates to each group of given loans. PMI first calculated the historical roll rates of accounts in particular cells and then applied the historical rate to the given loans. A roll rate measures the percent of loans within a particular payment status that “roll” to the next late payment status if the loan is not paid. For example, a current account that is not paid “rolls” to a new payment status defined as 1 to 30 days past due. Similarly, an account that is already 1 to 30 days past due and does not make the next payment then “rolls” to a status of 31 to 60 days past due. An account is considered to be a loss, or charged-off, when it reaches 121+ days past due. The average historical roll rates were assumed to be constant for the life of the loan term. Loss Rates.The estimated monthly dollar charge-offs are calculated by multiplying the estimated number of accounts that reach 121+ days past due in that month by the average balance of loans in that month. Collection expenses and recovery payments are applied to gross losses to calculate net losses. When an account becomes more than 30 days past due, it is referred to a collection agency. Collection agencies are compensated by keeping a portion of the payments they collect based on a predetermined schedule. Payments collected by the collection agency reduce the amount of principal that is repaid to lenders. This expense is added to losses in the month the payment is made. In addition, once an account has been charged-off, any subsequent payments received or proceeds from the sale of the loan in a debt sale are considered recoveries and reduce the amount of principal lost. Recovery assumptions are based on historical recoveries through November 2009 on accounts that were 121+ days past due in 2008. The recovery rate assumptions were: · Prosper Rating AA-D 6.0% annual recovery rate · Prosper Rating E-HR 2.0% annual recovery rate To calculate the estimated average annualized net loss rate: 1. Calculate monthly net loss rate (Net principal charge-offs in month X) / (Outstanding principal balance in month X) 2.
